 



Exhibit 10.2
FOIA Confidential Treatment Requested
[Execution Version]
Basic Lease Contract
Flash memory manufacturing equipment
June 20, 2006
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Finance Corporation
SD Lessors
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Lessors
Flash Partners Yugen Kaisha
Lessee

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article 1 (Definitions)
    1  
Article 2 (Transaction Structure)
    10  
Article 3 (Lease)
    10  
Article 4 (Delivery)
    10  
Article 5 (Prior conditions regarding delivery)
    11  
Article 6 (Related documents)
    12  
Article 7 (Payment of lease payment etc.)
    13  
Article 8 (Immunity from defect liability)
    15  
Article 9 (Burden of loss, damage and risk)
    16  
Article 10 (Representation of Owner)
    18  
Article 11 (Quiet Enjoyment)
    18  
Article 12 (Installation and Use)
    18  
Article 13 (Possession and Sublease)
    18  
Article 14 (Maintenance Management)
    19  
Article 15 (Change in Original Condition)
    19  
Article 16 (Ownership of Parts)
    20  
Article 17 (Inspection)
    20  
Article 18 (Obligations)
    20  
Article 19 (Insurance)
    21  
Article 20 (Representations and Warranties)
    21  
Article 21 (Covenants)
    23  
Article 22 (Indemnity and Expenses Liabilities)
    24  
Article 23 (Number of individual transactions and change of deliverable period)
    26  
Article 24 (Purchase Options)
    26  
Article 25 (Return)
    27  
Article 26 (Termination of Agreement)
    29  
Article 27 (Default Interest)
    32  
Article 28 (Transfer of Rights and Obligations)
    32  
Article 29 (Limitations on Recourse to the Property)
    33  
Article 30 (Notices, etc.)
    35  
Article 31 (Modification of Agreement)
    35  
Article 32 (Confidentiality)
    35  
Article 33 (Governing Law)
    36  
Article 34 (Jurisdiction)
    36  

 



--------------------------------------------------------------------------------



 



Attachment 1 Lease Terms and Conditions
Attachment 2 Loan Certificate
Attachment 3 Permitted Liens
Attachment 4 Certificate of Return
Attachment 5 Certificate of Transfer
Attachment 6 Conditions at the Time of Return
Attachment 7 Notification address

 



--------------------------------------------------------------------------------



 



Basic Lease Contract
This Basic Lease Contract (hereinafter, “the Agreement”) was executed on
June 20, 2006 by and between IBJ Leasing Co., Ltd., Sumisho Lease Co., Ltd. and
Toshiba Finance Corporation as SD Lessors (hereinafter collectively referred to
as “SD Lessors”), IBJ Leasing Co., Ltd. and Sumisho Lease Co., Ltd. as Toshiba
Lessors (hereinafter collectively referred to as “Toshiba Lessors” and, it is
with SD Lessors, collectively referred to as the “Lessors”), and Flash Partners
Yugen Kaisha (hereinafter referred to as “Lessee”).
Article 1 (Definitions)

  1   Unless the context makes it clear that the term has a different meaning,
the terms in the left column below, used in this Agreement, shall have the
meanings set forth in the right column below, corresponding to the relevant
terms.

     
SD Group Companies
  San Disk Corporation and companies of which San Disk Corporation directly or
indirectly owns 50% or more of their voting stocks
 
   
SD Lessor RA
  Pursuant to the assignment provided in Article 4 of All Parties Agreement,
Sumisho Lease Co., Ltd., at the time of return, sale and other forms of
disposition of Subject Property (hereinafter, “the Property”), acting on behalf
of the SD Lessors with respect to the SD Lessors’ interest, or acting on behalf
of the SD Lender with respect to the Property or the SD Lessors’ interest.
 
   
Reason for cancellation
  Any of all of the reasons stipulated in Article 26, Paragraph 1
 
   
Loan certificate
  Loan certificate for the Property prepared for each individual transaction in
a manner provided in Attachment 2 pursuant to Article 4, Paragraph 5
 
   
Stipulated loss payment
  Amount calculated for each Tranche on a certain day in accordance with
Attachment 1, Paragraph 9

 



--------------------------------------------------------------------------------



 



     
Taxes and public dues
  Present or future tax, levy, withholding tax, fees, handling fees, monetary
obligations as well as other monies (regardless of their names) and penalties,
default assessments, surcharges, late charges and late interest thereon
(regardless of their names) imposed by a tax authority or public office (both
domestic and foreign)
 
   
Bank Business Day
  Days on which banks operate in Japan
 
   
Payment for exercise of purchase options
  Amount calculated pursuant to Attachment 1, Paragraph 6 with respect to each
Tranche for each lease payment date
 
   
Individual transaction
  Each individual transaction to be conducted pursuant to this Agreement and
each loan certificate
 
   
Original Purchase
Agreement
  Each purchase agreement executed between Lessee and a property manufacturer in
connection with the purchase of the Property
 
   
Sublessee
  Person who holds a sublease pursuant to the stipulation in Article 13
 
   
Repayment standard fee
  Amount calculated pursuant to Attachment 1, Paragraph 8 for the return date
stipulated in Article 25, Paragraph 1
 
   
Performance, etc.
  Performance, structure, design, design specification, practical value,
exchange value, usability, sales possibility, commercial value, durability,
operability, economical efficiency, compatibility with purpose, legality and any
other performance, function, characteristics, value and utility of the Property
 
   
Reason for total loss
  Any of the following incidents that occur to the Property or its unit
component or component part: (a) Loss or whereabouts unknown (b) damage or
failure, reasonably recognized by Lessee as impossible to repair or reuse from
an economic viewpoint, which is confirmed by an appraisal company appointed by
Lessor or (c) confiscation, expropriation or theft

- 2 -



--------------------------------------------------------------------------------



 



     
Loss, etc.
  Losses, damage, costs, fees, handling fees, liabilities, responsibilities,
penal charges, penalties, delinquency charges, claims and lawsuits
 
   
Unit component part
  A set of each property (including subject parts fixed to or furnished with
said property) listed separately in each loan certificate of the Property.
Provided, however, that when a part or unit component part subject to said
individual transaction is excluded from this Agreement, the remaining unit
component part/s shall compose unit component parts subject to the said
individual transaction thereafter.
 
   
Bankruptcy proceedings,
etc.
  General term referring to bankruptcy, civil rehabilitation or corporate
reorganizations and other bankruptcy proceedings
 
   
Toshiba Lessor RA
  Pursuant to Article 4 of All Parties Agreement, at the time of return, sale
and other forms of disposition of the Property, Sumisho Lease Co., Ltd. acting
on behalf of Toshiba Lessor with respect to Toshiba Lessor’s interest, or acting
on behalf of the SD Lender with respect to the Property or the SD Lessor’s
interest.
 
   
Toshiba group
companies
  Toshiba Corporation and companies of which Toshiba Corporation directly or
indirectly owns 50% or more of their voting shares
 
   
Tranche
  Collective term for SD Tranche 1, SD Tranche 2, Toshiba Tranche 1 and Toshiba
Tranche 2, which are structured pursuant to Article 7, Paragraph 1 in regard to
lease payments or other receivables under this Agreement
 
   
Delivery period
  Period from the day of the execution of this Agreement to the final
deliverable date stipulated in Attachment 1, Paragraph 1

- 3 -



--------------------------------------------------------------------------------



 



     
Delivery place
  Place, on each scheduled delivery day, where the Property or its unit
component part is located, which the Lessee notifies the Lessor on a Banking
Business Day immediately prior to the relevant scheduled delivery day
 
   
Delivery date
  Date on which each unit component part composing the Property is delivered
pursuant to Article 4
 
   
Scheduled delivery date
  Each day stipulated in Attachment 1, Paragraph 1 as a scheduled delivery date
for each individual transaction or other bank business day during the delivery
period agreed upon by Lessee and Lessor
 
   
Person to be compensated
  Lessor, the Borrower, or the Lender and all or either of successor, director,
employee or agent thereof
 
   
Obligation etc.
  Ownership, right of possession, lease right, lease, mortgage, right of pledge,
lien, security interests, right of mortgage and conditional rights thereto,
subscription rights thereto, any other usufructuary right as well as security
rights and rights based on attachment or provisional attachment
 
   
Property purchase price
  Sales price determined by Article 3, Paragraph 1 of the Master Sale and
Purchase Agreement with respect to the Property or its each unit component part
 
   
Property manufacturer
  Person indicated in the column “manufacturer” on an itemized property list
attached to a loan certificate
 
   
Cause of default
  Cause of cancellation or cancellation by notification or cause of cancellation
as a result of passing of time or other conditions

- 4 -



--------------------------------------------------------------------------------



 



     
Break funding cost
  Damages or expense borne by each Lessor with respect to raising funds for
purchasing the Property upon nonperformance or early termination of a lease,
pursuant to this Agreement. The cost shall be calculated as damage cost, penalty
or other monies (provided, however, that if Lessee has doubts about other
monies, Lessor, Lessee and the Lender shall negotiate) imposed by the Lender on
the Borrower pursuant to the Loan Agreements with respect to nonperformance of
loans or prepayment, etc.
 
   
Return Adjustment Fee
  Amount to be calculated pursuant to Attachment 1, Paragraph 7 with respect to
the return date stipulated in Article 25, Paragraph 1
 
   
The Lenders
  Collective term for the SD Lenders and Toshiba Lenders.
 
   
The SD Lenders
  Collective term for persons listed as the SD Lenders in Attachment 1,
Paragraph 11
 
   
The Toshiba Lenders
  Collective term for persons listed as the Toshiba Lenders in Attachment 1,
Paragraph 11
 
   
The Loan Agreements
  Collective term for the SD Loan Agreement and the Toshiba Loan Agreement
 
   
The SD Loan Agreement
  Collective term for Revolving Loan Agreement (SD Tranche 1) concluded between
the SD Borrower and the SD Lender on the same date as the execution of this
Agreement and its Acknowledgement of Debts and Repayment Agreement thereunder.
 
   
The Toshiba Loan
Agreement
  Collective term for Revolving Loan Agreement (Toshiba Tranche 1) concluded
between the Toshiba Borrower and the Toshiba Lender on the same date as the
execution of this Agreement and its Acknowledgment of Debts and Repayment
Agreement thereunder.
 
   
The Borrowers
  Collective term for the SD Borrower and the Toshiba Borrower.

- 5 -



--------------------------------------------------------------------------------



 



     
The SD Borrower
  Person/s listed as SD Borrower in Attachment 1, Paragraph 12
 
   
The Toshiba Borrower
  Person/s listed as Toshiba Borrower in Attachment 1, Paragraph 12
 
   
All Parties Agreement
  Agreement setting forth priority executed by the Lenders, Lessor and the
Borrowers on the same date as this Agreement
 
   
Related Agreements
  This Agreement, Sale and Purchase Agreement, Sale and Purchase Agreement
regarding Receivables, All Parties Agreement, Master Agreement on Security
Assignment regarding Claims, Master Agreement on Commitment for Security
Assignment regarding Claims, Administrative Services Agreement, Guarantee
Agreement, Letter of Agreement, agreements and other documents related thereto
 
   
Master Agreements on
Security Assignment
regarding Claims
  Collective term for SD Master Agreement on Security Assignment regarding
Claims and Toshiba Master Agreement on Security Assignment regarding Claims
 
   
SD Master Agreement on
Security Assignment
regarding Claims
  Collective term for Master Agreement on Security Assignment regarding Claims
(SD Tranche 1) executed between the SD Borrower and the SD Lenders on the same
date as this Agreement regarding the right to claim performance of guaranteed
obligations with respect to (i) claims associated with SD Tranche 1 under this
Agreement and (ii) claims associated with SD Tranche 1 under this Agreement
based on SD Guarantee Agreement and each individual agreement based thereon.

- 6 -



--------------------------------------------------------------------------------



 



     
Toshiba Master Agreement
on Security Assignment
regarding Claims
  Collective term for Master Agreement on Security Assignment regarding Claims
(Toshiba Tranche 1) executed between the Toshiba Borrower and the Toshiba Lender
on the same date as this Agreement regarding the right to claim performance of
guaranteed obligations with respect to (i) claims associated with Toshiba
Tranche 1 under this Agreement and (ii) claims associated with Toshiba Tranche 1
under this Agreement based on Toshiba Guarantee Agreement and each individual
agreement based thereon.
 
   
Sale and Purchase Agreements regarding Receivables
  Collective term for SD Sale and Purchase Agreement regarding Receivables and
Toshiba Sale and Purchase Agreement regarding Receivables
 
   
SD Sale and Purchase Agreement regarding Receivables
  Collective term for Sale and Purchase Agreement regarding Master Lease
Receivables (SD Tranche 1) executed between the SD Lessors and the SD Borrower
on the same date as this Agreement regarding the right to claim performance of
guaranteed obligations with respect to (i) claims associated with SD Tranche 1
under this Agreement and (ii) claims associated with SD Tranche 1 under this
Agreement based on the SD Guarantee Agreement and each individual agreement
based thereon
 
   
Toshiba Sale and Purchase Agreement regarding Receivables
  Collective term for Sale and Purchase Agreement regarding Master Lease
Receivables (Toshiba Tranche 1) executed between the Toshiba Lessors and the
Toshiba Borrower on the same date as this Agreement regarding the right to claim
performance of guaranteed obligations (i) claims associated with Toshiba Tranche
1 under this Agreement and (ii) claims associated with Toshiba Tranche 1 under
this Agreement based on the Toshiba Guarantee Agreement and each individual
agreement based thereon

- 7 -



--------------------------------------------------------------------------------



 



     
The Administrative
Services Agreement
  Collective term for SD Administrative Services Agreement and Toshiba
Administrative Services Agreement
 
   
SD Administrative
Services Agreement
  SD Administrative Services Agreement concluded between the SD Lessors and the
Administrative Custodian on the same date as this Agreement Toshiba
Administrative Services Agreement
 
   
Toshiba Administrative
Services Agreement
  concluded between the Toshiba Lessors and the Administrative Custodian on the
same date as this Agreement
 
   
Administrative Custodian
  Person/s described in Attachment 1, Paragraph 14
 
   
Letter of Agreement
  Letter of consent by the Guarantors and Lessees in a specified form with
respect to assignment of receivables based on each Agreement on Security
Assignment regarding Claims and establishment of the right to complete
commitment for security assignment based on the Agreement on Commitment for
Security Assignment regarding Claims
 
   
Master Sale and Purchase Agreement
  Collective term for Master Sale and Purchase Agreement with respect to the
Property executed between Lessee and Lessor on the same date as this Agreement
and each individual agreement based thereon.
 
   
The Property
  Each unit component (including subject parts) in each individual transaction
reported by Lessee to Lessor pursuant to Article 4, Paragraph 1 of Master Sale
and Purchase Agreement, confirmed by a certificate of transfer, receipt and loan
certificate delivered on the delivery date for said individual transaction.
Provided, however, that if some portion of unit components is excluded from this
Agreement due to the occurrence of total loss, or by exercise of purchase
options, the remaining unit components shall constitute the Property thereafter.

- 8 -



--------------------------------------------------------------------------------



 



     
Master Agreement on
Commitment for Security
Assignment regarding
Claims
  Collective term for Master Agreement on Commitment for Security Assignment
regarding Claims concluded between Lessor and the Lenders on the same date as
this Agreement and individual agreements pursuant thereto
 
   
Parts
  Equipment and parts composing a unit component, and/or equipment, accessories,
attachments and parts (including collection of parts and parts of similar kinds)
fixed to or furnished with the Property
 
   
The Guarantee
Agreements
  Collective term for SD Guarantee Agreement and the Toshiba Guarantee Agreement
 
   
SD Guarantee
Agreement
  Guarantee Agreement concluded between SanDisk and the SD Lessors on the same
date as this
Agreement
 
   
Toshiba Guarantee
Agreement
  Guarantee Agreement concluded between Toshiba and the Toshiba Lessors on the
same date as this Agreement
 
   
The Guarantors
  Collectively refers to SanDisk and Toshiba
 
   
SanDisk
  Person/s described as SanDisk in Attachment 1, Paragraph 13.
 
   
Toshiba
  Person/s described as Toshiba in Attachment 1, Paragraph 13
 
   
Waived obligations, etc.
  Obligations, etc. excluded pursuant to Article 18, Paragraph 1
 
   
Lease period
  Period starting on delivery date stipulated in Attachment 1, Paragraph 2.
Provided, however, that if this Agreement is cancelled before expiration, the
lease period shall terminate on such cancellation day.
 
   
Lease period expiration
date
  The last day of a lease period
 
   
Lease payment
  Lease payment determined for each unit component of each Tranche pursuant to
Attachment 1, Paragraph 3
 
   
Lease payment
calculation period
  Period stipulated in Attachment 1, Paragraph 5
 
   
Lease payment date
  Date stipulated in Attachment 1, Paragraph 4

- 9 -



--------------------------------------------------------------------------------



 



  2   With respect to quoting other agreements and documents in this Agreement,
if the relevant agreements and documents are revised, added or changed after the
Agreement was initially executed, they shall mean the relevant agreements and
documents after they were revised, added or changed.     3   With respect to
quoting provisions in this Agreement, the provisions shall mean, unless
otherwise specially stated, the provisions of this Agreement.     4   With
respect to referring to parties to the related agreements to this Agreement, the
parties shall also include their successors and accredited assignees.

Article 2 (Transaction Structure)

  1   Lessee and Lessor confirm that transactions listed in Attachment 1,
Paragraph 15 are planned with respect to the Property and they are inextricably
linked with each other.     2   Lessee confirms that Lessor has the ownership of
the Property during the lease period under this Agreement.

Article 3 (Lease)

  1   Pursuant to Master Sale and Purchase Agreement, Lessor shall receive from
Lessee each unit component composing the Property on each delivery date and, in
the meantime, shall lease said unit component to Lessee.     2   A lease of the
Property and each unit component under this Agreement shall exist for each
individual transaction during its lease period and it shall commence from the
issuance date of each loan certificate pursuant to Article 4, Paragraph 5.
Except where explicitly provided in this Agreement, a lease of the Property
shall neither be cancelled nor terminated prior to its lease expiration date.  
  3   Lessee shall pay the lease payment pursuant to Article 7, Paragraph 2 as
compensations for the lease under this Agreement.     4   Lessee shall have the
right to quiet enjoyment of the Property pursuant to Article 11 and other
provisions of this Agreement.

Article 4 (Delivery)

  1   Lessee shall designate a scheduled date to deliver each unit component
composing the Property to Lessor pursuant to Attachment 1, Paragraph 1.     2  
Subject to the satisfaction of the conditions set forth in Article 5, and to
receive from Lessee a unit component on each delivery date at a delivery
location in accordance with

- 10 -



--------------------------------------------------------------------------------



 



Master Sale and Purchase Agreement, Lessor shall deliver said unit component to
Lessee on the same date and at the same location for the purpose of the leasing
stipulated in the previous Article, and Lessee shall receive said unit component
from Lessor.

  3   If it becomes necessary to change any scheduled delivery date, Lessee
shall notify Lessor to that effect as soon as possible (at the latest by 5 bank
business days prior). Lessee and Lessor shall agree on each amount of lease
payment, payment for exercise of purchase options, Return Adjustment Fee,
repayment standard fee and stipulated loss payment for each individual
transaction, based on the actual property purchase price of and delivery date
for said unit component. In such case, the agreed amount of lease payment,
payment for exercise of purchase options, Return Adjustment Fee, repayment
standard fee and stipulated loss payment, together with the actual property
purchase price and the delivery date, shall be documented and attached to each
loan certificate in the form specified in Attachment 2.     4   Lessee shall
bear the cost and liabilities (including break funding cost; further, if Lessee
bears the liability for break funding cost in accordance with this Agreement,
Lessee shall pay the amount calculated based on the definition stipulated in
Article 1 for both SD Tranche 1 and Toshiba Tranche 1, respectively. Provided,
however, that if respective amounts and payment periods for SD Tranche 1 and
Toshiba Tranche 1 are different, they shall be appropriately adjusted.
Hereinafter, the same in this Agreement.) incurred as a result of a change of
delivery date or delayed or failed delivery (excluding cases where the cause is
attributable to Lessor).     5   Lessee shall prepare and deliver to Lessor a
loan certificate in the form specified in Attachment 2 as the delivery of each
unit component takes place pursuant to the above Paragraph 2.     6   Delivery
of each unit component as part of leasing in each individual transaction under
this Agreement shall be deemed complete by delivery of a loan certificate
referenced in the preceding paragraph. Lessee may use each unit component from
such delivery date of said loan certificate.     7   Lessee shall bear all the
cost of delivering the Property under this Article.     8   In the event where
delivery of the Property is not completed during a delivery period in accordance
with Article 4 Paragraph 2, Lessee and Lessor shall faithfully negotiate a
possibility of extending such delivery period.

Article 5 (Prior conditions regarding delivery)
Lessor’s obligation to deliver each unit component for each individual
transaction under Article 4 is conditional upon meeting the following conditions
before the scheduled delivery date. Provided, however, that this shall not apply
if Lessor notifies Lessee before

- 11 -



--------------------------------------------------------------------------------



 



completion of delivery that Lessor waives these conditions.

  (1)   That no event has occurred by a scheduled delivery date that triggers
Lessor or Lessee to expect changes in laws, orders, notices or other legal,
administrative guidance or tax changes that, in light of the purpose [of the
transaction], Lessor or Lessee reasonably considers appropriate reasons to
suspend or postpone the execution of such transaction planned in accordance with
the related agreements, or that such transaction is illegal. (However, if Lessor
or Lessee determines that an event applicable under this Item has occurred,
Lessor or Lessee shall immediately notify and negotiate with the other party.)  
  (2)   That Lessee has purchased from a manufacturer of the Property said unit
components before such scheduled delivery date from a manufacturer in accordance
with the Original Purchase Agreement, and Lessee has acquired the ownership
thereof without incurring any obligations etc. (excluding waived obligations).  
  (3)   That said unit component is insured under Article 19 by an insurance
that is effective as of said scheduled delivery date.     (4)   That no events
of default have occurred.     (5)   That no events have occurred that cause
Lessor to determine that events constituting a total loss or leading to a total
loss of said unit component.     (6)   That related agreements to which Lessor
or Lessee shall be a party are signed by all the parties, issued and continued
to be in effect.     (7)   That representations and warranties by Lessee under
Article 20 are entirely correct as of said scheduled delivery date under
existing conditions on the same day.     (8)   That no significant change has
been added to the FLASH PARTNERS MASTER AGREEMENT executed on September 10, 2004
between the Guarantors and SanDisk International Limited, or that this Agreement
has not been cancelled, dissolved or terminated.     (9)   That the long-term
loan rating of SanDisk by Standard & Poor’s Rating Services or Moody’s Investors
Service is BB- or above Ba3, respectively, as of said scheduled delivery date.

Article 6 (Related documents)

  1   Lessee and Lessor shall take steps necessary for execution of this
Agreement and other related agreements and for authorization required to carry
out obligations under this Agreement by the date of execution of this Agreement
or each delivery date and, in the meantime, shall exchange certificates of seal
impression for the seals used in these agreements (issued within three months
prior to each signing), certified copy of company registration (issued within
three months prior to the day of each signing) and Articles of

- 12 -



--------------------------------------------------------------------------------



 



      Incorporation (valid as of the date of signing of this Agreement).     2  
Lessee shall submit the following documents to Lessor by each scheduled delivery
date:

  (1)   Insurance certificate for said unit component designated in Article 19  
  (2)   Original Letter of Agreement, notarized and dated, for said unit
component     (3)   Copies of other documents reasonably requested by Lessor

Article 7 (Payment of lease payment etc.)

  1   Lessee and each Lessor agree that monetary claims of Lessor against Lessee
in the form of lease payment, stipulated loss payment, Return Adjustment Fee,
payments for exercise of purchase options and other payments connected to each
individual transaction under this Agreement comprise each SD Tranche 1, SD
Tranche 2, Toshiba Tranche 1 and Toshiba Tranche 2. Each Tranche regarding each
individual transaction shall consist of claims obtained by dividing such
monetary claims by a rate provided in the loan certificate for said individual
transaction. Further, a specific amount for each Tranche in the form of lease
payment, stipulated loss payment, Return Adjustment Fee and payment for exercise
of purchase options for each individual transaction shall be determined by
Attachment 1, Paragraph 3, Paragraph 6, Paragraph 7 and Paragraph 9 of this
Agreement and the loan certificate related to said individual transaction.      
  In addition, (i) in regard to SD Tranche 1 and SD Tranche 2, claims related to
lease payment, stipulated loss payment, Return Adjustment Fee, and payment for
exercise of purchase options shall be attributed to only the SD Lessors (each SD
Lessor holds claims divided by the ratio of its share of the Property), and
money for such claims shall be paid only to the SD Lessors, and (ii) claims
related to lease payment, stipulated loss payment, Return Adjustment Fee,
payment for exercise of purchase options regarding Toshiba Tranche 1 and Toshiba
Tranche 2 shall be attributed to only the Toshiba Lessors (each Toshiba Lessor
holds claims divided by the ratio of its share of the Property), and money for
such claims shall be paid only to the Toshiba Lessors.     2   Lessee shall, for
each individual transaction, make a lease payment to Lessor for the lease
payment calculation period that ends on each payment date by 11 am on such
payment date.     3   In the event that the day that Lessee is supposed to make
payment in any amount that Lessee has payment obligations for each individual
transaction under this Agreement on a day other than a bank business day, with
respect to such lease payment, stipulated loss payment, Return Adjustment Fee,
and payment for exercise of purchase options, Lessee shall make payment on the
following bank business day (if the following bank business day falls in next
month, then use the previous bank business day shall apply) and such payment
amount shall be adjusted accordingly. With respect to other payments, payments
shall be made on the following bank business day and such payments shall not be
adjusted.

- 13 -



--------------------------------------------------------------------------------



 



  4   The amount that Lessee owes under this Agreement shall be paid according
to provisions set forth in Attachment 1, Paragraph 10(2), unless as otherwise
agreed by the parties concerned. However, lease payment, stipulated loss
payment, payment for exercise of purchase options and Return Adjustment Fee due
under this Agreement regarding SD Tranche 1 and SD Tranche 2 shall be paid to
the SD Borrower, and lease payment, stipulated loss payment, payment for
exercise of purchase options and Return Adjustment Fee due under this Agreement
regarding Toshiba Tranche 1 and Toshiba Tranche 2 shall be paid to the Toshiba
Borrower in accordance with Attachment 1, Paragraph 10(1). Lessee confirms that
in connection with depositing said payments into the bank account of the
Borrower, the SD Lessors have assigned such amounts to the SD Borrower, and the
Toshiba Lessors have assigned such amounts to the Toshiba Borrower, and each
Borrower has accepted such assignments. If such assignment is cancelled by a
prior written notice by the SD Lessors or Toshiba Lessors to the SD Borrower or
the Toshiba Borrower, respectively, Lessor shall notify Lessee to that effect at
the latest one bank business day before the first lease payment due date that
arrives after such cancellation. (In such case, with respect to lease payment,
stipulated loss payment, payment for exercise of purchase options and Return
Adjustment Fee due under this Agreement, the amount with respect to SD Tranche 1
shall be paid in the bank account of each SD Lender provided in Attachment 1,
Paragraph 10(2); the amount with respect to Toshiba Tranche 1 shall be paid in
the bank account of each Toshiba Lender provided in Attachment 1,
Paragraph 10(2); the amount with respect to SD Tranche 2 shall be paid in the
bank account of each SD Lessor provided in Attachment 1, Paragraph 10(2); and
the amount with respect to Toshiba Tranche 2 shall be paid in the bank account
of each Toshiba Lessor provided in Attachment 1, Paragraph 10(2))     5  
Pursuant to this Agreement, Lessee is obliged to pay Lessor in full amount
without any deduction, offsetting or defense regardless of any reasons (except
where Lessor is responsible), including defective performance etc. by the
Property, obligations against the Property, infringement against use of the
Property or bankruptcy proceedings of the parties concerned. If Lessee is
required by decree to withhold tax for the applicable payment, Lessee shall make
an additional payment that is needed to ensure the amount that the receiving
party would have received should such withholding have not been necessary.     6
  If a lease pursuant to this Agreement for each individual transaction is
terminated on a day other than its lease payment date, regardless of the
occurrence of a total loss of the Property or its unit component, cancellation,
exercising of purchase options or return options by Lessee or other reasons
(except where Lessor is responsible for causing such termination), Lessee shall
pay break funding cost to Lessor on said termination day.     7   If the amount
that Lessee has paid to Lessor or the amount received by Lessor by

- 14 -



--------------------------------------------------------------------------------



 



      disposition of the Property under this Agreement is less than the total
amount of debts due on said payment date or receipt date under this Agreement
for liquidation, such amount shall be appropriated to each debt in the following
order. However, debts of the same priority shall be distributed proportionally
to the claims each Lessor holds.

  (1)   Amount Lessee is required to pay Lessor under the related agreements.  
  (2)   Default interest related to lease payment, stipulated loss payment,
Return Adjustment Fee, payment for exercise of purchase options due under SD
Tranche 1 and Toshiba Tranche 1.     (3)   As between lease payments and
stipulated loss payments with respect to SD Tranche 1 and Toshiba Tranche 1, the
amount equivalent to lease payment interest (each amount due under said Tranche,
provided in Attachment 1, Paragraph 3 j (2) and l (2), and Attachment 1,
Paragraph 9 (3) and (9) specified in the loan certificate for each individual
transaction) .     (4)   As between lease payments and stipulated loss payments
with respect to SD Tranche 1 and Toshiba Tranche 1, the amount equivalent to the
original principal of the lease payments (each amount due under the relevant
Tranche, provided in Attachment 1, Paragraph 3 j (1) and l (1) and Attachment 1,
Paragraph 9 (1), (2), (7) and (8) specified in the loan certificate for each
individual transaction), or amount equivalent to payments for exercise of
purchase options or Return Adjustment Fees.     (5)   Default interest on lease
payment, stipulated loss payment, Return Adjustment Fee, and payment for
exercise of purchase options related to SD Tranche 2 and Toshiba Tranche 2.    
(6)   As between lease payments and stipulated loss payments with respect to SD
Tranche 2 and Toshiba Tranche 2, the amount equivalent to lease payment interest
(each amount due under the relevant Tranche provided in Attachment 1,
Paragraph 3 k (2) and „ (2) and Attachment 1, Paragraph 9 (6) and (12) specified
in the loan certificate for each individual transaction).     (7)   As between
lease payments and stipulated loss payments with respect to SD Tranche 2 and
Toshiba Tranche 2, the amount equivalent to the original principal of lease
payments (each amount due under the relevant Tranche provided in Attachment 1,
Paragraph 3 k (1) and „ (1) and Attachment 1, Paragraph 9 (4), (5), (10) and
(11) specified in the loan certificate for each individual transaction),
payments for exercise of purchase options, or amount equivalent to Return
Adjustment Fees.     (8)   Other debts.

Article 8 (Immunity from defect liability)

  1   Lessor shall lease the Property to Lessee on an as is basis, without
warranty of any kind

- 15 -



--------------------------------------------------------------------------------



 



      regarding the Property, whether express or implied, and shall not be
liable for defects in the Property, whether apparent or hidden. Further, Lessor
shall make no guarantee regarding existing obligations etc. regarding the
Property or its parts and shall not be liable for defects irrespective of
whether the defects are known or not.     2   Lessee, assuming its own
responsibility and at its own expense, shall acquire appropriate quality
assurance from the manufacturer of the Property or its parts supplier, and at
the same time make an arrangement for after-sale service and hereby assigns to
Lessor (except where such assignment is prohibited) the rights regarding the
Property, such as the right to claim damages and warranties (including the right
to claim warranty against defects). However, Lessee may exercise the applicable
right to claim damages and warranties in its own name, provided that no event of
cancellation has occurred, and may directly receive the benefit of the execution
of the right to claim damages and warranties during the lease period from a
manufacturer of the Property or its parts suppliers.     3   In the event that
Lessee suffers damage or a loss due to lack of performance by the Property,
Lessee may, assuming its own responsibility and at its own expense, demand
recovery of such damage or loss directly from a manufacturer of the Property or
its parts manufacturer under the right set forth in the provision of the
previous paragraph, and Lessor shall not be responsible for this. However,
Lessee’s obligations under Article 14 shall not be affected.

Article 9 (Burden of loss, damage and risk)

  1   If an event of total loss occurs to all or any unit component of the
Property (except where Lessor is responsible), Lessee shall immediately notify
Lessor of such event and provide Lessor stipulated loss payment and other
amounts of debts that are due with respect to the Property and its unit
component as of the day of payment on the earlier date of the following dates:
(a) 90th day since the occurrence of said event of total loss (except where
Lessee is not responsible for the total loss event and Lessor and Lessee have
otherwise agreed); or (b) the following bank business day after the day when an
amount greater than the stipulated loss payments is paid as insurance coverage
prescribed in Article 19.     2   When Lessee has paid the amount prescribed in
the previous paragraph, Lessor shall assign Lessee the right to the Property or
its unit component that suffered a total loss or the right to a third party
acquired as a result of such total loss event (excluding the right to claim
compensation for damages for which Lessor should be held liable) on an as is
basis with respect to performance without the third party providing funds,
credits or other type of guarantee.     3   In the event that Lessor has
received compensation from a third party as a result of the occurrence of a
total loss event with respect to the Property or its unit component (including,
irrespective of characterization, an amount paid to compensate for loss and

- 16 -



--------------------------------------------------------------------------------



 



      financial burdens due to the occurrence of such total loss event, but
excluding the amount that Lessor should incur to compensate for damage) or
received insurance coverage for the total loss, when Lessee has not met the
payment date due under Paragraph 1 (irrespective of whether or not Lessee is
aware that the payment date due under Paragraph 1 has arrived as a result of the
payment of total loss insurance coverage ), the received amount shall be
appropriated for payment of stipulated loss payment, and if there is a surplus
after the appropriation, the surplus amount shall be immediately returned to
Lessee upon subtracting unpaid amounts that Lessee owes Lessor under the related
agreements (including late charges), and if there is still deficiency after such
appropriation, Lessee shall not avoid payment of said deficient amount. Further,
if Lessee has paid said stipulated loss payment at the time referenced above,
Lessor shall immediately return the remaining balance of the received amount to
Lessee upon subtracting, if any, unpaid amounts due from Lessee due under the
related agreements.     4   During the lease period, Lessee shall incur all the
risk and relevant expenses related to a loss (including total loss events) or
damage (in either case, except when Lessor is responsible) to the Property or
its unit component.     5   In the event that a total loss event occurs to a
unit component and Lessee has paid stipulated loss payment with respect to said
component and paid other unpaid amounts with respect to such component or the
total loss, said unit component shall be removed from transactions set forth in
the related agreements, and Lessee shall be exempt from obligations to pay
future lease payment with respect to said unit component part.     6   With
respect to a unit component that Lessee reasonably determines, through Lessee’s
consultation with a manufacturer or maintenance company of the Property after
delivery of such component, that it does not meet Lessee’s required
specification, a total loss event is deemed to have occurred immediately after
delivery on the delivery date for reasons for which Lessee is not responsible,
and the provisions of this Article shall apply accordingly.     7   In the event
that a total loss event has occurred to the Property or its unit component part,
or that Lessee judges that the Property or its unit component needs to be
replaced for the purpose of doing business, Lessee may request replacement of
the Property or its unit component, subject to consent by Lessor, the Borrower
and the Lenders (Lessor, the Borrower or the Lenders may not refuse such consent
without any rational reasons, which include the case where Lessor judges, at its
own discretion, that the value of the Property or its unit component after
replacement will decrease compared to the value before replacement (excluding a
minor decrease)). Such replacement shall take place at the expense of Lessee if
Lessor, the Borrower and the Lenders agree on conditions with respect to a
replacement property, its cost and other matters of consideration.

- 17 -



--------------------------------------------------------------------------------



 



Article 10 (Representation of Owner)
Lessee shall, on its own responsibility and at its own expense, in a manner
clearly recognizable by a third party, place signs indicating Lessor’s ownership
of the Property where the Property is located and on main unit components of the
Property and certain unit components that Lessor requests.
Article 11 (Quiet Enjoyment)
Lessee shall, unless a cancellation event has occurred, have the quiet enjoyment
of the Property, and Lessor shall not disturb such use by Lessee without valid
reasons.
Article 12 (Installation and Use)

  1   Lessee shall, on its own responsibility and at its own expense, install
the Property in Toshiba Yokkaichi Factory in accordance with installation
standards or methods provided by the manufacturers of the Property and
regulatory authorities, and shall not change the installation location without
prior consent of Lessor. If installation of the Property or its unit components
takes place outside of Japan, in addition to prior consent of Lessor, the
following must be observed: compliance outside of Japan of with the provisions
of each Article of this Agreement regarding the Property or its unit components,
no compromising of the rights of Lessor, the Borrower and the Lenders with
respect to the Property and rights under the related agreements, and compliance
with laws of Japan and the United States regarding export and re-export control.
    2   Lessee shall comply with all applicable laws with respect to
installation, use, operation and handling of the Property (including
environmental laws), any request, conditions imposed and instructions provided
by the manufacturers of the Property, parts suppliers and the insurers and
agreements with such parties and, at the same time, shall use the Property only
for legal purposes.     3   Lessee shall, on its own responsibility and at its
own expense, keep and maintain records regarding use and operation of the
Property.

Article 13 (Possession and Sublease)

  1   Lessee shall not, without prior consent of Lessor, transfer the possession
of the Property to a third party, or sublease the Property. However, Lessee may,
on its own responsibility and at its own expense, without consent of Lessor,
transfer the possession of the Property for maintenance or repair to a
manufacturer of the Property or approved maintenance or repair provider, and
sublease the Property to an SD Group company or a Toshiba Group company.     2  
In the event that the transfer of possession or sublease is executed in
accordance with the

- 18 -



--------------------------------------------------------------------------------



 



      previous paragraph, the transfer of possession or sublease shall not
affect Lessee’s obligations under this Agreement and shall be subject to the
Agreement’s Articles, survival and other provisions, and even if Lessee incurs
taxes and public dues as a result of the transfer of possession or subleasing,
there shall be no affect on the lease payment or other lease conditions under
this Agreement. Further, Lessee shall, on its own responsibility and at its own
expense, take all reasonable measures so that Lessor and the Lenders maintain
security interests as before (not limited to those expressed in this Agreement).

Article 14 (Maintenance Management)

  1   Lessee shall, on its own responsibility and at its own expense, keep the
Property in safe condition at all time.     2   Lessee shall, on its own
responsibility and at its own expense, perform maintenance and management of the
Property in accordance with provisions of law, perform maintenance and repair
using a method approved or recommended by a manufacturer of the Property or a
parts supplier and a similar method that Lessee has employed with respect to
other similar properties and, in the meantime, retain the Property in the same
condition at all time as the initial condition of the delivery date (excluding
normal wear and tear). Under any circumstances, Lessee shall not perform acts
that might cause a significant adverse effect to the manufacturer’s warranty of
the Property.     3   Lessee shall, on its own responsibility and at its own
expense, keep and maintain records regarding maintenance and repair of the
Property, including maintenance log.     4   Lessee may, for the purpose of
maintenance and repair provided in Paragraph 2, on its own responsibility and at
its own expense, replace parts with substitutes that are similar in performance
to the respective parts and owned by Lessee without any obligation to itself
(excluding the waived obligations) or may install parts owned by Lessee without
any obligation for itself (excluding the waived obligations) in the Property
without replacing the parts of the Property. However, in either case, the
replacement or installation shall not cause any changes that are reasonably
expected to decrease performance etc. of the Property, or have adverse effect on
its performance etc.     5   Lessee may, on its own responsibility and at its
own expense, after delivery of the Property to Lessee in accordance with
Article 4, remove, without installing substitutes, parts that are installed to
the Property as an addition, not as a replacement of the parts, or the parts of
which removal does not cause reduced performance etc. of the Property.

Article 15 (Change in Original Condition)
Lessee may, on its own responsibility and at its own expense, perform changes,
alterations or additions to the Property that are considered necessary or
desirable for operations so

- 19 -



--------------------------------------------------------------------------------



 



long as such act does not reduce or negatively affect performance of the
Property.
Article 16 (Ownership of Parts)

  1   Except for circumstances under Paragraph 2, parts that Lessee installed in
the Property under Article 14, Paragraph 4, upon installation, shall comprise
the Parts that constitute the Property and automatically belong to Lessor and be
leased from Lessor to Lessee under this Agreement. With respect to parts that
are removed from the Property, the ownership of the removed parts shall be
transferred to Lessee while the ownership of the substitutes is transferred to
Lessor. However, the parts that are exchanged and removed, though not replaced
by similar substitutes, shall still be owned by Lessor regardless of their
location and are subject to this Agreement.     2   Lessee may retain the
ownership of parts that are installed to the Property, after the Property was
delivered to Lessee under Article 4, as an addition, not as replacements, under
Article 14, if removal of such parts from the Property is possible without
compromising performance of the Property. Lessor may consider said parts in
accordance with Article 26, Paragraph 3.

Article 17 (Inspection)
Lessor and its designated parties may, upon prior notice to Lessee no less than
5 bank business days in advance, with respect to the Property or its parts,
enter an office, factory or facility of Lessee or its installation location, or
on a premise of Lessee and inspect the Property with respect to conditions,
installation, use, operation, storage, maintenance and repair. However, when
performing the applicable inspection, normal operations of Lessee or its
installation location shall not be disturbed and, at the same time,
confidentiality, safety, and security restrictions imposed by Lessee or its
installation location shall apply.
Article 18 (Obligations)

  1   Lessee shall not establish, approve, or cause to create any obligation to
the Property and its parts, rights or benefits under this Agreement. Provided,
however, such shall not apply to any obligation arising out of (a) rights of
Lessor and Lessee provided in this Agreement, (b) retention rights or similar
security rights of employees, maintenance providers and repair providers that
arise during normal operations of Lessee, for which a payment due date has not
arrived and there is no risk of enforcement of obligations with respect to the
Property, and (c) rights under the related agreements executed by Lessor, the
Lenders and their successor/s and assignee/s (including loan and security
agreements ).     2   In the event that an obligation arises that is not
excluded by the conditions stipulated in the previous paragraph, Lessee, on its
own responsibility and at its own expense, shall remove

- 20 -



--------------------------------------------------------------------------------



 



      the same in an appropriate method.

Article 19 (Insurance)

  1   Lessee shall, on its own responsibility and at its own expense,
personally, execute an insurance agreement to cover damage to and loss of the
Property at all times during the lease period through the Guarantor, Toshiba
Group companies or SD Group companies with an insurance company recognized by
Lessor as internationally reliable.     2   Regarding insurance referred to in
the previous paragraph, the amount of insurance shall be no less than the amount
equivalent to 100% of stipulated loss payment as of the lease payment date
immediately before the date of loss event.     3   Lessee shall, in the event
that an event insured against, whether total or partial, occurs to the Property,
promptly notify Lessor.     4   In the event that damage (partial loss) occurs
to the Property, where restoration or repair of the Property is possible, Lessee
shall receive the insurance money paid for such event. Upon receiving such
insurance money, unless the damage has already been restored or repaired, Lessee
shall apply the entire amount of the insurance money to restoration and repair
of the Property. Further, in the event that a total loss event occurs, the
provisions stipulated in Article 9 shall apply.     5   Prior to the date of
transfer of the Property stipulated in Article 4 and at the start of each
insurance coverage for the period for which insurance coverage is required
pursuant to this Article (at least once a year), Lessee shall obtain
documentation that proves the coverage that meets the above conditions from an
insurance company prescribed in Paragraph 1 and deliver such document to Lessor.
    6   Terms and conditions for insurance set forth in this Article shall, in
all respects under any circumstances, not be less than insurance that covers
property that is similar to the Property. In the event that terms and conditions
of the insurance set forth in this Article become less than the terms and
conditions of such other insurance, the terms and conditions of the insurance
set forth in this Article shall be improved to the terms and conditions of such
other insurance, and Lessee shall promptly conform to the improved terms and
conditions.

Article 20 (Representations and Warranties)

  1   Lessee represents and warrants the following items as of the day of this
Agreement:

  (1)   That Lessee has concluded the related agreements to which Lessee is a
party, has capacity and authority by law and internal corporate rules and
regulations of the company to exercise the rights and fulfill the obligations
under the related agreements and has processed resolutions of the general
meetings of shareholders and other measures necessary by law and internal
corporate rules and regulations of

- 21 -



--------------------------------------------------------------------------------



 



      the company for the approval of such related agreements and exercise of
its own rights and fulfillment of its obligations.     (2)   That preparation,
delivery and execution by Lessee of the related agreements to which Lessee is a
party does not, in any respects, violate laws, Lessee’s Articles of Association
and other documents related to its organizations and provisions of agreements to
which Lessee is a party.     (3)   That the related agreements, to which Lessee
is a party, are legal, effective and binding agreements of Lessee where
implementation in accordance with each provision is possible.     (4)   That
preparation and delivery of the related agreements to which Lessee is a party,
and performance or fulfillment by Lessee of each intended transaction thereunder
do not require in any way approval and license by any government or other public
office or court, notification to or registration with government or other public
office or court, or other procedure, except for those already completed.     (5)
  That there is no pending judicial or administrative procedure in any way that
would adversely affect execution of the rights or fulfillment of the obligations
by Lessee with respect to the related agreements to which Lessee is a party.    
(6)   That Lessee has disclosed to Lessor, the Borrower and the Lenders business
plans for the fiscal year during which the execution date of this Agreement
falls within the scope determined by Lessee’s directors as reasonably necessary
for implementation of this Agreement.

  2   Lessor represents and warrants the following items as of the execution
date of this Agreement:

  (1)   That Lessor has concluded the related agreements to which Lessor is a
party has capacity and authority by law and internal corporate rules and
regulations of the company to exercise the rights and fulfill the obligations
under the related agreements and has processed passed resolutions of internal
corporate meetings and other measures necessary by law and internal corporate
rules and regulations of the company for the approval of such related agreements
and exercise of its own rights and fulfillment of its obligations.     (2)  
That preparation, delivery and execution by Lessor of the related agreements to
which Lessor is a party does not, in any respects, violate laws, Lessor’s
Articles of Association and other documents related to its organizations, and
provisions of agreements to which Lessor is a party.     (3)   That the related
agreements, to which Lessor is a party, are legal, effective and binding
agreements of Lessor where implementation in accordance with each provision is
possible.

- 22 -



--------------------------------------------------------------------------------



 



  (4)   That preparation and delivery of the related agreements to which Lessor
is a party, and performance or fulfillment by Lessor of each intended
transaction thereunder do not require in any way approval and license by
government or other public office or court, notification to or registration with
any government or other public office or court, or other procedure, except for
those already completed.     (5)   That there is no pending judicial or
administrative procedure in any way that would adversely affect execution of
rights or fulfillment of obligations by Lessor with respect to the related
agreements to which Lessor is a party.

3   Representations and warranties of each item in the previous two paragraphs
shall be deemed to be repeated by Lessee and Lessor on the delivery date of each
individual transaction and each lease payment date under the circumstances
existing on those days.

Article 21 (Covenants)

  1   Lessee shall make the following commitments to Lessor:

  (1)   Lessee shall manage during the lease period the Property, its unit
components and its parts distinctly from other properties.     (2)   Lessee
shall fulfill and comply with Lessee’s obligations pursuant to the provisions
stipulated in the related agreements (including the Original Purchase Agreements
for the purpose of this Agreement).     (3)   In the event that a cause for
default or cause that may have a significantly adverse effect on Lessor’s full
rights under the related agreements or fulfillment of Lessee’s obligations
thereunder arises, Lessee shall notify Lessor to that effect promptly after
learning of the occurrence of such events.     (4)   As regards to the related
agreements, Lessee shall acquire each consent, permission, approval, license or
acceptance from any government or other public office or court that such
government or public office or court requires Lessee to acquire in order to
continue essentially the same business operations as the present, shall maintain
its effect, and also shall abide by all conditions or restrictions imposed
thereby.     (5)   Lessee shall provide Lessor and the Lenders, upon their
request, with information regarding the financial circumstances and business
conditions of Lessor and the Guarantors as Lessor reasonably requests, including
financial statements for which Lessee or the Guarantor has no specific
confidentiality obligation, and information regarding installation, condition,
storage, use, maintenance and repair of the Property after the end of a fiscal
year (however, with respect to the Guarantor, at the end of its half year period
and fiscal year).     (6)   Lessee shall perform all acts that Lessor reasonably
requests as necessary for establishment, transfer or formation of rights or
fulfillment of perfection, to the extent

- 23 -



--------------------------------------------------------------------------------



 



      that such act is recognized and intended by the related agreements and
within the limitations provided thereunder.     (7)   Lessee shall, for each
fiscal year, report promptly after the end of each fiscal year to Lessor
progress status of business plans of the fiscal years that are reasonably
recognized by Lessee’s directors as necessary for implementation of this
Agreement.     (8)   If Lessor reasonably demands, Lessee shall cooperate with
Lessor and the Lenders to achieve objectives of the related contracts.     (9)  
Lessee and the Guarantor shall handle, at their own discretion and
responsibility, accounting and financial matters of Lessee and the Guarantor
with respect to the transaction under this Agreement and its related agreements.
    (10)   Lessee shall ensure that the Guarantor makes no significant changes
to the FLASH PARTNERS MASTER AGREEMENT executed between the Guarantor and
SanDisk International Limited on September 10, 2004. Provided, however, that
this shall not apply in the event that the Lessor and the Lenders agree
otherwise.     (11)   Lessee shall cause SanDisk to abide by the following
provisions. Provided, however, that this shall not apply in the event that the
Lessor and the Lenders agree otherwise as to (1) and (3) below.

  (1)   SanDisk shall maintain a long-term debt rating by Standard & Poor’s
Rating Services or Moody’s Investors Service at BB-, Ba3 or above respectively.
    (2)   SanDisk shall undertake that no lien shall be attached to any SanDisk
assets without prior written approval by Lessor. Provided, however, that this
shall exclude cases involving normal securitization transactions regarding loan
or inventory or any of the permitted liens listed in Attachment 3 below
(Permitted Liens).     (3)   SanDisk shall maintain the amount of equity (Total
Stockholders’ Equity) indicated in consolidated balance sheet as of the end of
each accounting term and mid accounting term of each fiscal year at no less than
1,164 million US dollars until the termination of this Agreement and completion
of fulfillment of all of Lessee’s and SanDisk’s obligations to Lessor under this
Agreement.

Article 22 (Indemnity and Expenses Liabilities)

  1   Lessee shall, except as otherwise provided in this Article, be responsible
and indemnify for all obligations and loss etc. related to expenses that arise
from ownership, possession, use, application, operation, lease, sublease,
installation, storage, maintenance, repair, improvement, modification,
insurance, obligations etc., delivery, purchase, transfer, return, performance
etc., structure, design, specification, functions, durability, operability,
manufacture of the Property, unit component or its parts and/or payments due
under the

- 24 -



--------------------------------------------------------------------------------



 



      related agreements (except payment of property purchase price under the
Sale and Purchase Agreement and payment of principal and interest under the Loan
Agreement), taxes and public duties imposed on all or any of persons to be
indemnified in direct or indirect relation to any of the subject transactions,
and loss etc. to be incurred by all or any of persons to be indemnified and, if
there is an instruction from the persons to be indemnified, directly pay to the
authorities or a third party. However, Lessee shall have no obligation of
indemnity or payment stipulated under this paragraph for either taxes or public
duties imposed with respect to net profit of the persons to be indemnified or
taxes or public duties imposed based on or in respect of net profit, or taxes
and public duties otherwise provided in this paragraph.     2   In respect of
the expenses for preparation, drafting and execution of the related agreements,
each party shall pay its own attorney’s fee.     3   Expenses arising from
fulfillment of obligations and transactions under the related agreements shall
be determined by the express provisions thereof and by the following:

  (1)   Lessee shall bear the bank fees with respect to payments etc. stipulated
in Article 7.     (2)   Lessee shall bear the expenses including attorney’s fees
with respect to Lessee exercising purchase options or returning the Property.  
  (3)   Expenses including attorney’s fees that arise from default by any of
parties involved shall be incurred by the defaulting party.

  4   Taxes and public duties with respect to the related agreements shall be
determined by the express provisions thereof and by the following.

  (1)   Except as otherwise agreed by and between parties to this Agreement,
with respect to consumption tax imposed on payment of sales and purchase price
and lease payments for the Property due under the related agreements, the
parties involved that make these payments shall pay the amount of consumption
tax to the receiving parties along with these payments. Provided, however, this
shall not apply in the case that any of the parties to this Agreement may be
exempt from consumption tax under the provisions of consumption tax law.     (2)
  Fixed property tax imposed on the Property shall be paid by those subject to
such tax by operation of law. However, if Lessor is subject to such payment,
Lessee shall pay Lessor the amount equivalent to the fixed property tax.

  5   Taxes and public duties that Lessee indemnifies or pays those persons to
be indemnified under this Article shall be based upon net amount after tax.    
6   If the loan interest rate is increased or each Borrower is charged with
additional costs in accordance with each Loan Agreement, Lessor may, upon
written notice, based on charges from each Borrower, increase lease payment
applicable to SD Tranche 1 or Toshiba Tranche 1 using a reasonable calculation
method, or may demand payment of the relevant

- 25 -



--------------------------------------------------------------------------------



 



      additional costs to Lessee. In such case, each amount of the applicable
payment for the exercise of purchase options, Return Adjustment Fee, repayment
standard fee and stipulated loss payment shall be recalculated as well.     7  
In the event that taxes and public duties and other expenses to be incurred by
Lessee pursuant to the related agreements are charged to Lessor or paid in
advance by Lessor, Lessee shall immediately pay Lessor, upon request by Lessor,
the amount of the relevant payment and interest calculated from the payment date
in accordance with provisions of Article 27. Provided, however, Lessor shall
immediately notify Lessee if Lessor is charged with such taxes and public duties
and other expenses, or has paid such amount.

Article 23 (Number of individual transactions and change of deliverable period)

  1   Lessee and Lessor shall perform the first individual transaction in the
period starting [*] and ending [*], and may execute up to [*] times in [*]
months after the first individual transaction. Provided, however, the number of
individual transactions and deliverable period shall be set forth in Attachment
1, Paragraph 1.     2   Lessee and Lessor may, if prior written approval of the
Lender and the Borrower are obtained, change the execution period of individual
transactions and the number of individual transactions provided in the previous
paragraph, and in this case Lessee and Lessor shall, if a change is needed
regarding terms and conditions of payment, including lease payment, stipulated
loss payment, payment for exercise of purchase option payments and Return
Adjustment Fee, discuss such changes.

Article 24 (Purchase Options)

  1   Lessee may, for each individual transaction, by notifying Lessor no less
than 30 days in advance of each lease payment date, purchase all of the Property
or any unit component (provided, however, exercise of purchase options for any
unit component shall be in accordance with the provisions in Paragraph 4 below)
by paying Lessor the relevant payment for exercise of purchase option and the
other amounts that are due with respect to the Property or said unit component
as of said lease payment date (provided, however, for each individual
transaction on the final lease payment date, whether or not there is
notification from Lessee, unless the leased item is returned pursuant to
Article 25, the purchase options shall be deemed to have been exercised). Notice
of exercise of purchase options under this paragraph shall not be withdrawn.    
2   If Lessee exercises purchase options stipulated in the previous paragraph
and has paid the

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 26 -



--------------------------------------------------------------------------------



 



      amount as prescribed in the previous paragraph, Lessor’s ownership and any
other rights with respect to such Property or its unit component shall be
transferred to Lessee on an as is basis without warranty and others at the time
of completion of its payment. Provided, however, Lessor shall warrant to Lessee
that no obligations etc. with respect to the Property or its unit component that
arise from causes created by Lessor or attributable to Lessor exist at the time
of such transfer.     3   Lessor shall deliver a certificate of transfer
provided in Attachment 5 to Lessee when receiving the amount as prescribed in
Paragraph 1 has been paid.     4   Exercise of purchase options with respect to
some unit components and not the entire Property may be allowed only if the
total amount of property purchase cost of said unit component that Lessee is to
purchase on a lease payment date pursuant to this Article exceeds [*] Yen and
Lessor’s consent is obtained (Lessor may not reject such consent without any
rational reasons, which include the case that Lessor determines, at its own
discretion, that the relative value of the remaining Property against payment
for exercise of purchase options of the Property after the purchase of said unit
component has decreased (excluding slight decrease) compared to that of the
Property before such purchase.) Further, of the payment for exercise of purchase
options, the maximum amount that is appropriated to the original principal of
each of SD Tranche 1 and Toshiba Tranche 1 shall be the amount calculated by
multiplying a property purchase cost of said unit component by rates provided in
the stipulated loss payments column (A) and (C) of a loan certificate.     5  
Lessee shall incur all expenses regarding exercise of purchase options by
Lessee.

Article 25 (Return)

  1   Lessee may, in accordance with the following provisions, for each
individual transaction, return to Lessor all unit components that are subject to
said individual transaction at the location designated by Lessor on the
anniversary of the delivery date each year during the lease period (hereinafter
referred to as “return date”) by notifying Lessor and the Lenders no less than
[*] days in advance. Provided, however, if any of reasons for cancellation or
default (including reasons for cancellation and for default with respect to
provisions regarding return in this Article) has occurred on such return date,
or purchase by exercising purchase options pursuant to Article 24 takes place on
the same day as the return date, Lessee may not return the Property under this
Article. Notification of exercise of return options pursuant to this Article may
be withdrawn until [*] days before such return date.

  (1)   When Lessee returns the Property to Lessor pursuant to this Article, the
Property shall

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 27 -



--------------------------------------------------------------------------------



 



      be in a good condition as at the time of delivery in Article 4, its normal
use is possible, and that Lessor determines that all of the requirements for
conditions at the time of return of the Property prescribed in Attachment 6 are
met, except for normal wear and tear and changes etc. performed in accordance
with provisions of Article 14, Paragraph 4 or 5, or Article 15.     (2)   Lessee
shall deliver, with return of the Property to Lessor, in addition to a
maintenance and repair log of the Property, all records or copy thereof of
installation, storage, use, operation, maintenance and repair of the Property
and, if Lessor requests, a certificate by the Property manufacturer, the
Property parts supplier or a property maintenance and repair provider approved
by the property manufacturer that certifies the items provided in Item (1) of
this paragraph.     (3)   Lessee shall approve that Lessor, the Lenders or a
party that is to become a buyer of the Property that Lessor has designated (and
related parties thereof) enters the office and factory of Lessee or its
installation location to inspect the Property prior to return of the Property in
accordance with Article 17.     (4)   Lessee shall, on the return date, with
return of the Property, pay Lessor the Return Adjustment Fee for retuning the
Property as of the return date and other amounts due under the related
agreements.     (5)   If Lessor incurs a debt against Lessee under the related
agreements on the return date, Lessor shall, on the return date, upon return of
the Property, pay Lessee the relevant amount.     (6)   Return of the Property
under this Article shall be allowed only with respect to all unit components
subject to the relevant individual transaction, and shall not be allowed with
respect to only some unit components.     (7)   Lessee shall, in electing return
under this Article, upon discussion with Lessor, work to offer a third party who
purchases the Property with purchase conditions with which Lessor is objectively
satisfied. Provided, however, this shall not apply in the case where the
Property or any of its unit components is discarded in accordance with
Paragraph 4.

  2   Lessor shall, when receiving the returned Property, prepare a certificate
of return as provided in Attachment 4 and delivery it to Lessee.     3   Lessee
shall, if requested by Lessor, on its own responsibility and at its own expense,
hold in trust the Property for Lessor for maximum of [*] after the return date,
and shall perform maintenance management, inspection and maintenance in
accordance with this Agreement

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 28 -



--------------------------------------------------------------------------------



 



      in order to maintain the same level of performance etc. as on the delivery
date by the Property at all times, and if the Property is damaged, regardless of
the cause, shall restore it to its original condition.     4   Notwithstanding
the provisions of Paragraph 1, Lessor may request Lessee to dispose all or a
part of unit components that constitute the Property before the return date. In
this case, Lessee shall, upon delivery of acknowledgement to Lessor, on its own
responsibility and at its own expense, immediately dispose of the requested unit
components within Japan. Lessee shall, for such disposition, comply with the
applicable laws (including environmental laws). Provided, however, if Lessor
needs to dispose on its own behalf, Lessee shall bear such cost and provide
necessary support. In any event, Lessor may request Lessee to provide
documentation that confirms disposition or any related documents, or copies
thereof.     5   Lessee shall incur maintenance expense, removal expense,
transport expense, storage expense, resale expense and all other expenses
related to the return of the Property, and all expenses related to disposition
of the Property.     6   If Lessor sells the Property to a third party within
[*] of return of the Property by Lessee to Lessor under this Article, and if the
net amount after deducting taxes and public dues, sales fee, and any other
expenses from the received amount of the sales proceeds exceeds the Return
Adjustment Fee of the Property as of the return date, Lessor shall pay Lessee
the amount equivalent to [*]% of such difference of such sales proceeds and the
Return Adjustment Fee. Lessee shall incur taxes and public duties charged on
such payment.     7   In disposing Property that is returned pursuant to this
Article, conditions and methods etc. of disposition shall be determined by
discussion with SD Lessor RA and Toshiba Lessor RA.

Article 26 (Termination of Agreement)

  1   Lessor may, upon the occurrence of any one of the following events, with
only written notice without formal demand, accelerate all payments owing by
Lessee under this Agreement or any or all of the individual transactions and
terminate this Agreement or any or all of the individual transactions.

  (1)   If Lessee defaults a lease payment and payment for other debts due under
the related agreements and does not make the relevant payments within 2 bank
business days of receipt of written notice to that effect from Lessor.     (2)  
If Lessee neglects to obtain and keep required insurance in accordance with this

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 29 -



--------------------------------------------------------------------------------



 



      Agreement.     (3)   If Lessee neglects to remove obligations etc. in
accordance with this Agreement.     (4)   If Lessee violates the provisions of
the related agreements, in addition to the previous Item, and does not correct
the relevant violations within 10 bank business days of receipt of written
notice to that effect from Lessor.     (5)   If Lessee or a Guarantor is subject
to compulsory execution, petition for auction or disposition for failure to pay
taxes and public duties, or petition for the commencement of bankruptcy
proceedings (including petition for similar procedures or dispositions under
foreign law). Provided, however, except where the relevant petition or
disposition is cancelled or dissolved within 30 days.     (6)   If Lessee or a
Guarantor starts private dissolution, passes a resolution to liquidate or
dissolve all or the major part of the business operation (provided, however,
except in the case of corporate reorganization that does not follow a procedure
provided in Item (5) for Lessee or the Guarantor, and Lessor, the Borrower and
the Lenders have consented thereto), or receives an order of business suspension
of all or major part of business or operation or other discontinuance of all or
major part of business or operation from a public office (It shall be considered
to fall under this Item (6) if operation of the Property by Lessee has ceased
for more than 2 months and without any prospect for resumption).     (7)   If
Lessee or a Guarantor transfers all or major part of its business. Provided,
however, except in the case of corporate reorganization that does not follow a
procedure of Item (5) for Lessee or the Guarantor, and Lessor, the Borrower, the
Lenders have consented thereto.     (8)   If Lessee or a Guarantor stops payment
or suffers suspension by a bill clearing house.     (9)   If the direct or
indirect rate of equity participation by each Guarantor with respect to Lessee
changes. Provided, however, except where Lessor, the Borrower and the Lenders
otherwise have consented thereto.     (10)   If the FLASH PARTNERS MASTER
AGREEMENT executed between Toshiba Corporation, SanDisk Corporation and SanDisk
International Limited on September 10, 2004 is cancelled, dissolved, or
terminated.     (11)   If Lessee or a Guarantor suffers acceleration with
respect to debt greater than 20 million US dollars. Provided, however, that this
shall not include cases where it is determined that the creditor has consented
or agreed to the delay (including cases where the creditor is silent pursuant to
commercial practices).     (12)   If the amount of equity (Total Stockholders’
Equity) in consolidated the balance sheet as of the last of accounting term and
mid accounting term of each fiscal year of SanDisk becomes less than
1,164 million US dollars.

- 30 -



--------------------------------------------------------------------------------



 



  (13)   If a long-term debt rating of SanDisk by Standard & Poor’s Rating
Services or Moody’s Investors Service is decreased to below BB- or Ba3,
respectively     (14)   In addition to the foregoing items, there exists a
significant cause, objectively recognized, whereby voluntary and smooth
performance of the obligations due under this Agreement becomes difficult due to
a significant change in conditions regarding assets and creditworthiness of
Lessee or a Guarantor, and there is no discussion of cure measures arranged
within 30 days of receipt of notice to that effect from Lessor by Lessee.

  2   If this Agreement is terminated under the previous paragraph, Lessee shall
return the Property to Lessor on the date specified by Lessor for termination
(hereinafter referred to as “termination date”), and pay all amounts due that
have not been paid as of the termination date, including unpaid lease payments
due to be paid on a lease payment date before the termination date and late
charges thereof and stipulated loss payment as of the termination date as
provided in Attachment 1, Paragraph 9.     3   In the event that this Agreement
is terminated in accordance with Paragraph 1, Lessor shall, following its
selection, liquidate all or a portion of debts of the previous paragraph by
method provided in each of the following Items.

  (1)   Upon disposing of the Property by sale under sales conditions determined
at its own discretion, the amount equivalent to the amount of such net sales
proceeds from which expenses have been deducted is less than the amounts owing
under the previous paragraph.     (2)   Upon appraising fair market price of the
Property, the amount equivalent to such appraisal amount from which expenses are
deducted is less than the amounts owning under the previous paragraph.

      In addition, of the amounts owing under the previous paragraph, Lessee
shall not avoid liability for any of such amount remaining after such
liquidation. Lessor shall immediately return to Lessee the remaining balance
after the total amounts owing under the previous paragraph is satisfied by such
liquidation.     4   When Lessee returns the Property pursuant to Paragraph 2,
conditions of the Property, method of return and others shall be determined by
the provisions of Article 25, unless otherwise provided in this Article.     5  
Notwithstanding the provisions of each of the previous paragraphs, Lessee may,
until Lessor disposes of the Property or its unit components by sale in
accordance with Paragraph 3, purchase the Property or its unit component that
have not been sold by paying to Lessor stipulated loss payment with respect to
the Property or unit component as of the termination date, unpaid lease payments
and other amounts that Lessee is required to pay to Lessor under Paragraph 2
(including late charges) (provided, however, except for a case of

- 31 -



--------------------------------------------------------------------------------



 



      purchasing the entire Property, this may be approved only when Lessor’s
consent is provided ). If Lessee purchases the Property or its unit component by
making such payment to Lessor, Lessor shall transfer title to the Property or
its unit component to Lessee on an as is basis without warranty. Such transfer
shall be pursuant to provisions of certificate of transfer in the form provided
in Attachment 5.     6   Lessor may, with respect to every term and condition of
the related agreements, seek injunction of defaults or specific performance,
claims for compensation regarding losses or liability suffered by Lessor, and
any other remedies recognized by law.     7   In the event that any reason for
termination set forth in Paragraph 1 (12) or (13) occurs, that termination event
shall be deemed not to have occurred if SanDisk, the SD Lessors, and the SD
Lenders have agreed on the supplementary security to be supplied by SanDisk, or
if they have agreed on the amount of lease and stipulated loss payment pursuant
to this Agreement and on revision of the spread used to calculate the interest
rate pursuant to the Loan Agreement.     8   Lessee may, in the event that any
reason for termination provided in each Item of Paragraph 1 occurs, by obtaining
prior written consent of Lessor, transfer the status of Lessee under this
Agreement and its related agreements to both or either of the Guarantors. In
such case, the relevant reason for termination is cured and shall be deemed to
not have occurred.     9   In the event that a reason for termination provided
in Paragraph 1 (5) through (8) and (10) through (14) occurs for either
Guarantor, the other Guarantor may succeed the status of Guarantor within
30 days of the date of the occurrence of said event if such other Guarantor
delivers a guarantee or security acceptable to Lessor and the Lenders, then in
such case, such termination event shall be deemed not to have occurred.

Article 27 (Default Interest)
If Lessee defaults in the payment of money to Lessor under this Agreement,
Lessee shall pay late charges at the interest rate of [*]% per annum (on a
prorated daily basis with 1 year as 360 days) for that delinquent period.
Article 28 (Transfer of Rights and Obligations)
Lessee and Lessor shall not, without obtaining prior written approval of the
other party, transfer to a third party the right of use of the Property and
rights and obligations under this Agreement, or give the same as security.
Provided, however, except for the following cases:
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 32 -



--------------------------------------------------------------------------------



 



  (1)   For each individual transaction, SD Lessor may transfer to the SD
Borrower under the SD Sale and Purchase Agreement regarding Receivables any and
all obligations related to the lease payments, stipulated loss payments,
payments for purchase options, exercise, Return Adjustment Fees, break funding
costs, late charges, and any other amounts related to SD Tranche 1.     (2)  
For each individual transaction, Toshiba Lessor may transfer to the Toshiba
Borrower under the Toshiba Sale and Purchase Agreement regarding Receivables any
and all obligations related to the lease payments, stipulated loss payments,
payments for purchase options exercise, Return Adjustment Fees, break funding
costs, late charges, and any other amounts related to Toshiba Tranche 1.     (3)
  For each individual transaction, the SD Borrower may, as security for the SD
Loan Agreement for the SD Lenders, transfer the assigned obligations of
Paragraph 1 under the SD Agreement on Security Assignment regarding Claims.    
(4)   For each individual transaction, the Toshiba Borrower may, as security for
the Toshiba Loan Agreement for the Toshiba Lenders, transfer the assigned
obligations of Paragraph 1 under the Toshiba Agreement on Security Assignment
regarding Claims.     (5)   For each individual transaction, Lessor may, as
security for the Loan Agreement for the Lenders, assign the Property under the
Master Agreement on Commitment for Security Assignment regarding Claims.

Lessee shall hereby approve such transfers of the obligations and the
establishment of security rights/liens and shall cooperate with Lessor in
preparation and delivery of documents requested by Lessor. In addition, Lessee
and SD Lessor shall approve the exercise of the SD Lessor’s rights provided in
this Agreement to the extent necessary for performance of assigned obligations
the SD Borrower has acquired pursuant to the SD Sale and Purchase Agreement
regarding Receivables, and Lessee and the Toshiba Lessor shall approve the
exercise of Toshiba Lessor’s rights provided in this Agreement to the extent
necessary for performance of the assigned obligations that the Toshiba Borrower
has acquired under the Toshiba Sale and Purchase Agreement regarding
Receivables.
Article 29 (Limitations on Recourse to the Property)

  1   Except as provided in Paragraph 3 of this Article, performance of monetary
obligations that Lessee owes to the SD Lessor under this Agreement shall be
recoverable against only the following money and other assets (hereinafter
referred to as “SD recourse property”), and Lessee shall not be responsible for
default by any parties to the related agreements other than itself or price
fluctuations or any inability to dispose of the Property. Except in respect of
the SD recourse property, the SD Lessor shall not file petition for attachment,

- 33 -



--------------------------------------------------------------------------------



 



      provisional attachment or other compulsory procedures, or protective
orders against Lessee’s assets, and shall not seek bankruptcy procedures against
Lessee.

  (1)   Amounts equal to lease payment, stipulated loss payment, Return
Adjustment Fee, payment for exercise of purchase options, break funding costs
and late charges related to SD Tranche 1 and SD Tranche 2 and other monies
related to SD Tranche 1 and SD Tranche 2 under the Master Lease Agreement.    
(2)   Monetary amounts that the SD Lessor may claim pursuant to the SD Guarantee
Agreement with respect to the rights related to the monies stipulated in the
previous Item.     (3)   The SD Lessor’s shared equity of the Property.     (4)
  Amounts that the SD Lessor receives as a result of exercise or execution of
rights under the related agreements (irrespective of compulsory or voluntary
procedures).

  2   Except as provided in Paragraph 3 of this Article, performance of monetary
obligations that Lessee owes to the Toshiba Lessor under this Agreement shall be
recoverable against only the following money and other assets (hereinafter
referred to as “Toshiba recourse property”) and Lessee shall not be responsible
for default by any parties to the related agreements other than itself, price
fluctuations or any inability to dispose of the Property. Except in respect of
the Toshiba recourse property, the Toshiba Lessor shall not file petition for
attachment, provisional attachment or other compulsory procedures, or protective
orders against Lessee’s assets, and shall not seek bankruptcy procedures against
Lessee.

  (1)   Amounts equal to lease payment, stipulated loss payment, Return
Adjustment Fee, payments for exercise of purchase options, break funding costs
and late charges related to Toshiba Tranche 1 and Toshiba Tranche 2 and other
monies related to Toshiba Tranche 1 and Toshiba Tranche 2 under the Master Lease
Agreement.     (2)   Monetary amounts that the Toshiba Lessor may claim pursuant
to the Toshiba Guarantee Agreement with respect to the rights related to the
monies stipulated in the previous Item.     (3)   The Toshiba Lessor’s shared
equity of the Property.     (4)   Amounts that the Toshiba Lessor receives as a
result of exercise or execution of rights under the related agreements
(irrespective of compulsory or voluntary procedures).

  3   Notwithstanding the provisions of the previous two paragraphs, Lessee
shall not be exempt from liability and shall owe absolute obligations and
responsibility to Lessor under the Master Lease Agreement or its related
agreements with respect to loss, damage, expenses and cost Lessor incurs or
suffers for reasons attributable to Lessee’s responsibility and in that case the
provisions of the previous two paragraphs shall not apply. Further, this
paragraph shall not extend to the other Tranche the several obligations for each
Tranche of

- 34 -



--------------------------------------------------------------------------------



 



      the respective Guarantor under the Guarantee Agreements.     4   The
provisions of Paragraph 1 and Paragraph 2 shall only restrict sources of payment
with respect to payment of monetary obligations provided in the same paragraphs,
and shall not affect the existence of such debts or reduce such debts, nor
restrict exercise of Lessor’s rights under the related agreements or security
rights/liens held by Lessor.

Article 30 (Notices, etc.)
All written notices necessary under this Agreement shall be sent by postal mail,
personal delivery or facsimile transmission to the notified parties provided on
Attachment 7. In addition, external administrative services of Lessor such as
notification and other transmissions shall be performed by IBJ Leasing Co., Ltd.
on behalf of Lessor, expect as otherwise provided in this Agreement.
Article 31 (Modification of Agreement)
This Agreement shall not be modified without written consent of all parties
concerned.
Article 32 (Confidentiality)

  1   Each party to this Agreement shall pledge to keep strictly confidential
contents of this Agreement and its related agreements and information or
documents received through negotiations thereon in accordance with the
provisions thereof for [*] years from the day of execution of this Agreement.
Provided, however, except as in the case of disclosure of information or
documents that are already publicly known, disclosure that accompanies marketing
of the Property, disclosure that is necessary for exercise of rights or
fulfillment of obligations under the related agreements, and disclosure at the
request of tax authorities and other related authorities or disclosure due to
prior consent of all parties to this Agreement.     2   Period of
confidentiality provided in the previous paragraph shall be automatically
renewed for [*] year, unless there is notice of cancellation of confidentiality
from Lessee, and the same shall apply thereafter. Provided, however, Lessor may
request confirmation from Lessee with respect to the extension of period of
confidentiality at the [*] year or at the end of an extended period.     3   In
the event that a party to this Agreement infringes the obligations of Paragraph
1, said party shall compensate economic damages incurred by other parties.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 35 -



--------------------------------------------------------------------------------



 



Article 33 (Governing Law)
This Agreement shall be in every respect governed by, and construed in
accordance with, the laws of Japan.
Article 34 (Jurisdiction)
The Tokyo District Court shall have the exclusive jurisdiction for any and all
disputes arising out of or in connection with this Agreement.
In order to verify this Agreement described above, on the date first above
written, Lessor and Lessee shall prepare 4 originals of this Agreement and each
shall maintain one set.

- 36 -



--------------------------------------------------------------------------------



 



(Basic Lease Contract)

             
 
  SD Lessor   :   IBJ Leasing Co., Ltd.
 
  as well as        
 
  Toshiba Lessor        

- 37 -



--------------------------------------------------------------------------------



 



(Basic Lease Contract)

             
 
  SD Lessor   :   Sumisho Lease Co., Ltd.
 
  as well as        
 
  Toshiba Lessor        

- 38 -



--------------------------------------------------------------------------------



 



(Basic Lease Contract)

             
 
  SD Lessor   :   Toshiba Finance Corporation

- 39 -



--------------------------------------------------------------------------------



 



(Basic Lease Contract)

             
 
  Lessee   :   Flash Partners Yugen Kaisha

- 40 -



--------------------------------------------------------------------------------



 



Lease Agreement, Attachment 1
Lease Terms and Conditions

1   Designation of scheduled delivery day, the last possible date for delivery
and of Property

Lessee shall designate the unit components with serial numbers, etc. for the
purpose of objective identification and a delivery date that falls on a business
day [*] on [*], which Lessee notifies to Lessor 20 days to the delivery date
(provided, however, that for the first transaction, Lessee and Lessor have
agreed otherwise) as a delivery date for each individual transaction and the
last delivery date during this period as the last delivery date under this
Agreement. Lessee and Lessor shall conduct the first individual transaction
during the period from [*] through [*], and they may execute up to [*]
transactions in the following [*] months. Provided, however, that Lessee and
Lessor may change the period mentioned above and the number of transactions to
be implemented pursuant to Article 23.

2   Lease period

For each individual transaction four or five years from the delivery date
described in the related loan certificates (including delivery date but
excluding lease expiration date).

3   Calculation of lease payments

The total amount of the following SD Tranche 1, SD Tranche 2, Toshiba Tranche 1,
and Toshiba Tranche 2.

  j   (SD Tranche 1)         For each lease payment calculation period, the
total sum of (1) property purchase price for the Property in each individual
transaction multiplied by the ratio in the following (A); and (2) the interest
amount calculated pursuant to the following Paragraph 9 (1) as of the lease
payment date with respect to the lease payment calculation period immediately
prior to the relevant lease payment calculation period (in the event that the
prior lease payment calculation period does not exist, delivery date is used)
multiplied by the interest rate of Euro Yen TIBOR with respect to the first date
through the last date of the lease payment calculation period plus the following
SD Tranche 1 spread (calculated on a pro-rate basis with 360 days a year).      
  (SD Tranche 1 spread)

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 41 -



--------------------------------------------------------------------------------



 



         
 
  In the event that a long-term debt rating of SanDisk by Standard & Poor’s
Rating Services or Moody’s Investors Service (hereinafter collectively referred
to as the “designated rating agency”) as of the date of this Agreement is “BB-“
or “Ba3” or below respectively;   [*] % p.a.
 
       
 
  In the event that a long-term debt rating of SanDisk by the designated rating
agency is “BB” or “Ba2” respectively;   [*] % p.a.
 
       
 
  In the event that a long-term debt rating of SanDisk by the designated rating
agency is “BB+” or “Ba1” or above respectively.   [*] % p.a.

      Further, changes in SD Tranche 1 spread in the above-referenced formula
shall apply from the lease payment calculation period that arrives after a
formal public announcement by a designated rating agency (provided, however,
that if said public announcement is made after 10 business days prior to the
start of the lease payment calculation period, they shall apply from the lease
payment calculation period following the next lease payment calculation period).
    k   (SD Tranche 2)         For each lease payment calculation period, the
total sum of (1) the amount obtained by multiplying the purchase price of the
Property in each individual transaction by the ratio in the following (B); and
(2) the interest amount calculated pursuant to the following Paragraph 9 (4) as
of the lease payment date with respect to the lease payment calculation period
immediately prior to the lease payment calculation period (delivery date in the
event that the immediately prior lease payment calculation period does not
exist) multiplied by the interest rate of Euro Yen TIBOR with respect to the
first date through the last date of the lease payment calculation period plus
the following SD Tranche 2 spread (calculated on a pro-rate basis with 360 days
a year).
        (SD Tranche 2 spread)

         
 
  In the event that a long-term loan rating of SanDisk as of the day of this
Agreement by the designated rating agency is “BB-“ or “Ba3” or below
respectively;   [*]% p.a.
 
       
 
  In the event that a long-term loan rating of SanDisk by the designated rating
agency is “BB” or “Ba2” respectively;   [*]% p.a.
 
       
 
  In the event that long-term loan rating of SanDisk by the designated rating
agency is “BB+” or “Ba1” or above respectively;   [*]% p.a.

      Further, changes in the SD Tranche 2 spread based on the above-referenced
formula shall apply from the lease payment calculation period after a formal
public announcement by a

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 42 -



--------------------------------------------------------------------------------



 



      designated rating agency (provided, however, that if said formal
announcement is made after 10 business days prior to the first date of lease
payment calculation period, the change shall apply from the lease payment
calculation period following the next lease payment calculation period).     l  
(Toshiba Tranche 1)         For each lease payment calculation period, the total
sum of (1) the amount obtained by multiplying the purchase price of the Property
in each individual transaction by the rate in the following (C); and (2) the
interest amount calculated pursuant to the following Paragraph 9 (7) as of the
lease payment date with respect to the lease payment calculation period
immediately prior to the relevant lease payment calculation period (delivery
date in the event that the immediately prior lease payment calculation period
does not exist) multiplied by the interest rate of Euro Yen TIBOR with respect
to the first date through the last date of the lease payment calculation period
plus [*] %p.a. (calculated on a pro-rate basis with 360 days a year).     m  
(Toshiba Tranche 2)         For each lease payment calculation period, total sum
of (1) amount obtained by multiplying a purchase price of the Property in each
individual transaction by the ratio in the following (D); and (2) interest
amount calculated pursuant to the following Paragraph 9 (10) as of the lease
payment date with respect to the lease payment calculation period immediately
prior to the relevant lease payment calculation period (delivery date in the
event that the immediately prior lease payment calculation period does not
exist) multiplied by the interest rate of Euro Yen TIBOR with respect to the
first date through the last date of the lease payment calculation period plus
[*]% p.a. (calculated on a pro-rate basis with 360 days a year).

(A) Provided in loan certificate regarding the relevant individual transaction
(B) Provided in loan certificate regarding the relevant individual transaction
(C) Provided in loan certificate regarding the relevant individual transaction
(D) Provided in loan certificate regarding the relevant individual transaction
In this paragraph, “Euro Yen TIBOR” shall be the rate of Yen offered trade for a
three-month term (per annum) (for the final payment due date), indicated on
Telerate Screen 23070 pursuant to the Japanese Bankers Association Euro-Yen
Public Announcement Rules designated by the Japanese Bankers Assoc., as of
11:00 a.m. Japan time on the date of loan (in the event of the first
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 43 -



--------------------------------------------------------------------------------



 



    payment due date) or the date two bank business days prior to the previous
interest calculation date (as defined in Article 1). Provided, however, that in
the event that the lease payment calculation period is less than three months,
the rate shall be separately defined in the loan certificate.   4   Lease
payment date       In each individual transaction, a corresponding date three
months after each delivery date shall be the first lease payment date, followed
by a corresponding delivery date for each subsequent three-month period (in the
event that a delivery date falls on the last bank business day of a month, the
last bank business day of each three-month period shall be the lease payment
date). However, in the event that the relevant corresponding date is not a bank
business day, the payment date shall be determined pursuant to the provisions of
Article 7, Paragraph 3 of this Agreement.   5   Lease payment calculation period
      In each individual transaction, a period that starts on the delivery date
and ends on the date a day before the first lease payment date shall be the
first lease payment calculation period, followed by a period that starts on the
following day of the last date of the prior lease payment calculation period and
ends on a day before the following lease payment date. Provided, however, that
in the event that this Agreement is cancelled before termination, the last lease
payment calculation period is until the relevant cancellation date.   6  
Payment for exercise of purchase option amounts       As described in the
relevant loan certificate for each individual transaction.   7   Return
Adjustment Fee       As described in the relevant loan certificate for each
individual transaction.   8   Repayment standard fee       As described in the
relevant loan certificate for each individual transaction.   9   Stipulated loss
payment       The total sum of the following (1), (4), (7) and (10) with respect
to the delivery date or each lease payment date. Provided, however, that the
lease payment as of the relevant lease payment date shall be paid separately. In
the event that a date on which a stipulated loss payment shall be paid is
neither a delivery date nor lease payment date, it shall be the total sum of the
following (2), (3), (5), (6), (8), (9), (11) and (12).

- 44 -



--------------------------------------------------------------------------------



 



    (SD Tranche 1)

  (1)   The amount obtained by multiplying the purchase price for the Property
or unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (A)     (2)   The amount
obtained by multiplying by the rate in the following (A) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (3)   The amount of interest calculated by multiplying the amount
mentioned above in (2) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (3) with respect to a period
from the first date of the lease payment calculation period through the date on
which a stipulated loss payment should be paid plus the SD Tranche 1 spread
mentioned below (calculated on a pro-rate basis with 360 days a year).        
(SD Tranche 1 spread)

         
 
  In the event that a long-term debt rating of SanDisk by the designated rating
agency as of the day of this Agreement is “BB-“ or “Ba3” or below respectively;
  [*]% p.a.
 
       
 
  Long-term debt rating of SanDisk by the designated rating agency is ”BB” or
“Ba2” respectively;   [*]% p.a.
 
       
 
  Long-term debt rating of SanDisk by the designated rating agency is “BB+” or
“Ba1” or above respectively.   [*]% p.a.

      Further, the above changes shall apply only when a formal public
announcement by a designated rating agency has been made at least 10 bank
business days before the immediately preceding delivery date or the lease
payment date.

    (SD Tranche 2)

  (4)   The amount obtained by multiplying the purchase price for the Property
or its unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following(B)     (5)   The amount
obtained by multiplying by the rate in the following (B) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (6)   The amount of interest calculated by multiplying the amount
mentioned above in (5) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (3) with respect to a period
from the first date of the lease payment calculation

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 45 -



--------------------------------------------------------------------------------



 



      period through the date on which a stipulated loss payment should be paid
plus the SD Tranche 2 spread mentioned below (calculated on a pro-rate basis
with 360 days a year).         (SD Tranche 2 spread)

         
 
  Long-term loan rating of SanDisk as of the day of this Agreement by the
designated rating agency is “BB-“ or “Ba3” or below respectively;   [*]% p.a.
 
       
 
  Long-term loan rating of SanDisk is “BB” or ”Ba2” respectively;   [*]% p.a.
 
       
 
  Long-term loan rating of SanDisk by the designated rating agency is “BB+” or
“Ba1” or above respectively;   [*]% p.a.

Further, the above changes shall apply only when a formal public announcement by
a designated rating agency has been made at least 10 bank business days before
the immediately preceding delivery date or the lease payment date.

(Toshiba Tranche 1)

  (7)   The amount obtained by multiplying the purchase price for the Property
or its unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following(C).     (8)   The amount
obtained by multiplying by the rate in the following (C) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (9)   The amount of interest calculated by multiplying the amount
mentioned above in (8) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (3) with respect to a period
from the first date of the lease payment calculation period through the date on
which a stipulated loss payment should be paid plus [*]% p.a. (calculated on a
pro-rate basis with 360 days a year).

(Toshiba Tranche 2)

  (10)   The amount obtained by multiplying the purchase price for the Property
or its unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (D).     (11)   The amount
obtained by multiplying by the rate in the following (D) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (12)   The amount of interest calculated by multiplying the amount
mentioned above in (8) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement,

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 46 -



--------------------------------------------------------------------------------



 



      Paragraph 6 (3) with respect to a period from the first date of the lease
payment calculation period through the date on which a stipulated loss payment
should be paid plus [*]% p.a. (calculated on a pro-rate basis with 360 days a
year).

(A) Provided in loan certificate regarding the relevant individual transaction
(B) Provided in loan certificate regarding the relevant individual transaction
(C) Provided in loan certificate regarding the relevant individual transaction
(D) Provided in loan certificate regarding the relevant individual transaction

10   Payment method

(1) j Lease payments, stipulated loss payments, payments for exercise of
purchase options and Return Adjustment Fees related to SD Tranche 1 and SD
Tranche 2 shall be remitted to the following account of the SD Borrower in cash
or by credit pursuant to assignment of payment receipt stipulated in Article 7,
Paragraph 4 (Lessee shall bear the bank remittance fee).
[*]
[*]
[*]
[*]

  k   Lease payments, stipulated loss payments, payments for exercise of
purchase options and Return Adjustment Fees related to Toshiba Tranche 1 and
Toshiba Tranche 2 shall be remitted to the following account of the Toshiba
Borrower in cash or by credit pursuant to assignment of payment receipt
stipulated in Article 7, Paragraph 4 (Lessee shall bear the bank remittance
fee).         [*]
[*]
[*]
[*]

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 47 -



--------------------------------------------------------------------------------



 



  (2)   Other monies, or in the event that proxy receipt for each Borrower
stipulated in Article 7, Paragraph 4 is cancelled, shall be remitted into the
account of each Lessor or each Lender in cash or by credit (Lessee shall bear
the bank remittance fee).         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 48 -



--------------------------------------------------------------------------------



 



      [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 49 -



--------------------------------------------------------------------------------



 



      [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]         [*]
[*]
[*]
[*]

  11   The Lenders

(The SD Lenders)
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Finance Corporation
The Norinchukin
The Bank of Yokohama, Ltd.
NTT Leasing Co., Ltd.
Century Leasing System Co., Ltd.
Tokyo Leasing Co., Ltd.
Fuyo General Lease Co., Ltd.
(Toshiba Lenders)
Mizuho Corporate Bank Co., Ltd.
The Bank of Yokohama, Ltd.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 50 -



--------------------------------------------------------------------------------



 



Resona Bank, Limited
The Sumitomo Trust & Banking Co., Ltd.
The Chuo Mitsui Trust and Banking Company, Limited
Development Bank of Japan

  12   The Borrowers

(SD Borrower)
Lancelot Leasing Yugen Kaisha
(Toshiba Borrower)
Facile Princeps Yugen Kaisha

  13   The Guarantors

(SanDisk)
SanDisk Corporation as a guarantor of debts related to SD Tranche 1 and SD
Tranche 2 under this Agreement
(Toshiba)
Toshiba Corporation a guarantor of debts related to Toshiba Tranche 1 and
Toshiba Tranche 2 under this Agreement

  14   The Administrative Custodian

IBJ Leasing Co., Ltd.

  15   Transaction structure

  (1)   Lessor shall purchase from Lessee each unit component in each individual
transaction on the delivery date pursuant to the Sales and Purchase Agreement
and obtain the ownership thereof. The SD Lessor and the Toshiba Lessor share the
ownership of the Property in a ratio of 1:1.     (2)   Pursuant to the SD Sale
and Purchase Agreement regarding Master Receivables, the SD Lessor shall sell to
the SD Borrower, at its own election and discretion, the obligations related to
SD Tranche 1 due under this Agreement on each delivery date in order to raise an
amount equivalent to about [*]% of the property purchase price.     (3)  
Pursuant to the Toshiba Sale and Purchase Agreement regarding Master
Receivables, the Toshiba Lessor shall sell to the Toshiba Borrower, at its own
election and discretion, the obligations related to Toshiba Tranche 1 due under
this Agreement on

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 51 -



--------------------------------------------------------------------------------



 



      each delivery date in order to raise an amount equivalent to about [*]% of
the property purchase price.     (4)   To raise funds to purchase
receivables/obligations, pursuant to the SD Loan Agreement, the SD Borrower
shall, at its own election and discretion, receive financing from the SD Lenders
on each delivery date.     (5)   To raise funds to purchase
receivables/obligations, pursuant to the Toshiba Loan Agreement, the Toshiba
Borrower shall, at its own option and discretion, receive financing from the
Toshiba Lenders on each delivery date.     (6)   The SD Lessor and the Toshiba
Lessor shall each raise an amount equivalent to about [*]% of the property price
from their own funds.     (7)   Lessor shall lease to Lessee the relevant unit
component part on each delivery date pursuant to this Agreement. The ratio of
obligations with respect to SD Tranche 1 and Toshiba Tranche 1 and with respect
to SD Tranche 2 and Toshiba Tranche 2 shall be 1 to 1, respectively.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 52 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 2
Loan Certificate
([Serial number]th Individual transaction)
(Month) (Day), 200
To: IBJ Leasing Co., Ltd.
To: Sumisho Lease Co., Ltd.
To. Toshiba Finance Corporation
Flash Partners Yugen Kaisha

1   Our company hereby prepares and delivers to your company this Loan
Certificate to certify the receipt of the property indicated below pursuant to
the Basic Lease Contract of June 20, 2006 executed between our company and your
companies.   2   Our company confirms that, with respect to each individual
transaction subject to this Loan Certificate, its delivery date, lease period,
the share of each Tranche, each amount of lease payments, payment for exercise
of purchase options, Return Adjustment Fee, repayment standard fee and
stipulated loss payment stipulated in Items 1, 2, 3, 6, 7, 8 and 9 of Attachment
1 of Basic Lease Contract after being agreed upon pursuant to Article 4, Item 3
of Basic Lease Contract, are as follows and provided in Attachment 2 to this
Loan Certificate.   3   Our company approves that all of the provisions of Basic
Lease Contract, provided in Item 1, apply to each individual transaction subject
to this Loan Certificate.   1   Property loaned       Property specifications
          : see Attachment 1   2   Delivery date       : (Month) (Day), 200    
  Lease period : [years ][months]from the date of delivery   3   Place of
delivery           : [800 Yamano-Issiki-cho, Yokkaichi City, Mie Prefecture]

- 53 -



--------------------------------------------------------------------------------



 



(Loan Certificate, Attachment 1)
[Property specifications]

- 54 -



--------------------------------------------------------------------------------



 



(Loan Certificate, Attachment 2)
Ratio of each Tranche based on Basic Lease Contract, Article 7, Item 1

                 
SD Tranche 1
  [*]          
SD Tranche 2
  [*]          
Toshiba Tranche 1
  [*]          
Toshiba Tranche 2
  [*]        

Basic Lease Contract, Attachment 1, Item 3 lease payment calculation

                   
 
 
 
 
 
 
 
       [*]     

                                                                               
                                                                               
                                                                               
                                                                               
                                                           

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 55 -



--------------------------------------------------------------------------------



 



Basic Lease Contract, Attachment 1, Item 6 Purchase option exercise cost
Amount obtained by multiplying the property purchase price of the Property by
the following ratios. Provided, however, that the lease payment as of the
relevant lease payment date shall be paid separately.

                  [*]                                                          
     

Basic Lease Contract, Attachment 1, Item 7 Return adjustment charges
Amount obtained by multiplying the property purchase cost the Property or its
relevant unit component by the following ratios. Provided, however, that the
lease payment as of the relevant lease payment day shall be paid separately.

                  [*]                                                          
     

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 56 -



--------------------------------------------------------------------------------



 



Basic Lease Contract, Attachment 1, Item 8 Repayment standard fee
Amount obtained by multiplying the property purchase cost of the Property or its
relevant unit component part by the following ratios.

                                                        [*]              

Basic Lease Contract, Attachment 1, Item 9 Stipulated loss payment

                                                      [*]                      
                                                                               
                                                                               
                                                                               
                                                                               

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 57 -



--------------------------------------------------------------------------------



 



[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 58 -



--------------------------------------------------------------------------------



 



Lease Agreement, Attachment 3
Permitted Liens

  (a)   Liens existing on the date hereof and Liens securing refinancing
indebtedness in respect of secured indebtedness;     (b)   Indebtedness
represented by F, F&E Financing Agreements and/or Capitalized Lease Obligations
by secured by the assets acquired pursuant to the respective capital lease (in
the case of Capitalized Lease Obligations) or with the proceeds of the
respective F, F&E Financing Agreements, so long as such Liens do not extend to
any other assets;     (c)   Working Capital Indebtedness up to 50% of SanDisk’s
and its Subsidiaries accounts receivable and inventory balances (and
refinancings thereof) may be secured by the assets of SanDisk and its
Subsidiaries;     (d)   any Lien arising by reason of (i) any judgment, decree
or order of any court, so long as such Lien is adequately bonded and any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree or order shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired;
(ii) security for payment of workmen’s compensation or other insurance;
(iii) good faith deposits in connection with tenders, leases and contracts
(other than contracts for the payment of money); and (iv) deposits to secure, or
guarantees of, public, governmental or statutory obligations, or in lieu of
surety or appeal bonds;     (e)   Liens for taxes, assessments of other
governmental charges not yet due or which are being contested in good faith and
by appropriate proceedings by SanDisk or any of its Subsidiaries if adequate
reserves with respect thereto are maintained on the books of SanDisk or any of
its Subsidiaries, as the case may be, in accordance with GAAP;     (f)  
purchase money security interests arising in the ordinary course of business
securing only the assets so acquired;     (g)   statutory Liens of carriers,
warehousemen, mechanics, landlords, laborers, materialmen, repairmen or other
like Liens arising by operation of law in the ordinary course of business and
consistent with industry practices and Liens on deposits made to obtain the
release of such Liens if (i) the underlying obligations are not overdue for a
period of more than 60 days or (ii) such Liens are being contested in good faith
and by appropriate proceedings by

- 59 -



--------------------------------------------------------------------------------



 



      SanDisk or any of its Subsidiaries and adequate reserves with respect
thereto are maintained on the books of SanDisk or any of its Subsidiaries, as
the case may be, in accordance with GAAP;     (h)   Easements, rights-of-way,
zoning and similar restrictions and other similar encumbrances or title defects,
which, if they are incurred by SanDisk or any of its Subsidiaries after it
acquires the property subject thereto, are incurred in the ordinary course of
business and consistent with industry practices which, individually or in the
aggregate, do not materially detract from the value of the property subject
thereto (as such property is used or proposed to be used by SanDisk or any of
its Subsidiaries) or interfere with the ordinary conduct of the business of
SanDisk or any of its Subsidiaries, provided, that any such Liens are not
incurred in connection with any borrowing of money or any commitment to loan any
money or to extend any credit;     (i)   Liens that secure Acquired Indebtedness
(and refinancings thereof), provided, in each case, that such Liens do not
secure any property or assets other than the property or asset so acquired;    
(j)   leases or subleases granted to other persons not materially interfering
with the conduct of the business of SanDisk or any of its Subsidiaries or
materially detracting from the value of the relative assets of SanDisk or such
Subsidiary;     (k)   Liens arising from precautionary Uniform Commercial Code
financing statement filings regarding operating leases entered into by SanDisk
or any of its Subsidiaries;     (l)   A notice of intention filed by a mechanic,
materialman, or laborer under applicable mechanic’s lien law, or a building
contract filed by a contractor or subcontractor thereunder; and     (m)   Other
Liens as SanDisk and the Lessors may agree upon from time to time.

Related Definitions
“Acquired Indebtedness” means indebtedness of any Person (a) existing at the
time such Person becomes a Subsidiary of SanDisk, including by designation, or
is merged or consolidated into or with SanDisk or one of its Subsidiaries or
(b) assumed in connection with the Acquisition of assets from such Person.
“Capital Lease Obligations” means any amount capitalized under any lease which
is required under GAAP to be capitalized by SanDisk or one of its consolidated
Subsidiaries.
“F, F&E Financing Agreement” means an agreement which creates a Lien upon any
after-acquired tangible personal property and/or other items constituting
operating assets, which are financed, purchased or leased for the purpose of
engaging in or developing SanDisk’s and its Subsidiaries’ respective businesses.

- 60 -



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principals as in effect from time to
time in the applicable jurisdiction.
“Lien” means any mortgage, charge, pledge, lien (statutory or otherwise),
privilege, security interest, hypothecation or other encumbrance upon or with
respect to any property of any kind, real or personal, movable or immovable, now
owned or hereafter acquired by SanDisk.
“Person” means any individual, corporation, company, partnership, or
governmental agency.
“Subsidiary” of any Person means (i) a corporation a majority of whose Voting
Stock is at the time, directly or indirectly, owned by such Person, by such
Person and one or more Subsidiaries of such Person or by one or more
Subsidiaries of such Person, (ii) any other Person (other than a corporation) in
which such Person, one or more Subsidiaries of such Person, or such Person and
one or more Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof has a majority ownership interest, or (iii) a partnership
in which such Person of a Subsidiary of such Person is, at the time, a general
partner and has a majority ownership interest.
“Voting Stock” means all classes of equity interests then outstanding and
normally entitled to vote in the election of directors (or similar body) of the
issuer of such Voting Securities.
“Working Capital Indebtedness” means indebtedness incurred under a credit
facility available to SanDisk or any of its Subsidiaries the proceeds of which
are used for working capital or similar purposes.
[Reference Translation]

  (a)   Security interests/liens existing at the execution of this Agreement and
security interests/liens to guarantee refinancing debt related to the secured
debt.     (b)   Security interests/liens established by an agreement to
establish security interest and obtain operating assets (an agreement to obtain
(including purchases and/or leases) operating assets after the execution of this
Agreement in order to implement or develop each enterprise of SanDisk or
affiliated companies ((i) any company owned directly or indirectly at that time
by SanDisk through ownership of a majority of the voting shares (shares which
have been issued by that time and which grant in the ordinary course of business
the right to select directors and similar positions of the issuer) by SanDisk
alone, or by SanDisk and an affiliated company, or by a SanDisk affiliated
company alone, (ii) any entity (excluding a corporation) in which SanDisk
independently, or SanDisk and its affiliated company, or a SanDisk affiliated
company alone owns a majority interest directly or indirectly on the date of
decision, or (iii) any partnership in which SanDisk or a SanDisk affiliated
company is a general partner and owns a majority interest; similarly throughout
this Article) executed to establish a security interest in those operating
assets for the purpose of securing payment of the price of those

- 61 -



--------------------------------------------------------------------------------



 



      assets), as well as security interests established in assets obtained
pursuant to a capital lease (a lease or other financing required by SanDisk or
an affiliated company under U.S. accounting standards (GAAP) for capitalization;
similarly below) to secure the payment of the price of those assets.     (c)  
Security interests/liens established in the assets of SanDisk or its affiliated
companies to secure accounts receivables or inventory balances and financings
thereof up to 50 percent of working capital debt (debt borrowed under a credit
facility available for use by SanDisk or its affiliated companies, which is used
for working capital or some similar purpose) .     (d)   (i) Security
interests/liens arising by reason of court judgment, decision, or order
(provided, however, that this shall only apply if a bond sufficient for purposes
of appealing such judgment, decision, or order has been paid, and all legal
procedures properly instituted for the review of such judgment, decision, or
order have not been terminated, or the period within which such procedures may
be initiated has not expired); (ii) security interests to guarantee payment of
worker’s compensation insurance and other insurance; (iii) good-faith deposit
monies for deposits related to tenders, leases, and contracts (excluding
contracts for payment of money); and (4) deposits to secure a public,
government, or legal obligations, or appeal bonds.     (e)   Security interests
to secure payable taxes, public charges, and other governmental levies that are
not yet due, and security interests to secure taxes, public charges, and other
governmental levies that SanDisk or its affiliated companies are contested in
court in good faith and by appropriate procedures. Provided, however, that this
shall be limited to cases in which SanDisk or its affiliated companies have set
aside sufficient reserves on its books for these charges as appropriate pursuant
to GAAP.     (f)   Purchase money security interests arising in the ordinary
course of business. Provided, however, that this shall be limited to assets
acquired therein.     (g)   Judicial liens for carriers, warehousemen, workmen,
landlords, laborers, material suppliers, and mechanics and other similar liens
arising by operation of law in the ordinary course of business and consistent
with standard industry practices, and any security interests on deposits to
release any of these liens. Provided, however, that this shall be limited to
situations (i) within 60 days since the payment of the underlying indebtedness
has become due, or (ii) such lien is contested in good faith and according to
the appropriate procedures by SanDisk or its affiliated companies and SanDisk

- 62 -



--------------------------------------------------------------------------------



 



      or its affiliated companies have set aside sufficient reserves on their
books for these charges as appropriate pursuant to GAAP.     (h)   Easements,
limitations on use, or other limitations or similar encumbrances or title
defects that are incurred by SanDisk or its affiliated companies after it
acquired the property subject thereto in the ordinary course of business in a
manner consistent with industry practices and do not, whether in whole or in
part, reduce the actual value of the property and do not interfere with the
ordinary operations of SanDisk or its affiliated companies. Provided, however,
that these security interests are not incurred in connection with any borrowing
of money, any commitment to loan money or extending credit.     (i)   Security
interests to secure acquired debt or financings thereof ((i) debt existing at a
time of any person who has become a SanDisk affiliated company, or is merged
with SanDisk or its affiliated company, or (ii) debt assumed in connection with
the acquisition of assets from some person). Provided, however, that these
security interests shall be limited to those established in the assets acquired.
    (j)   A lease or sublease of assets of SanDisk or its affiliated companies
not materially interfering with the ordinary operations of SanDisk or its
affiliated company. Provided, however, that such lease or sublease does not
reduce the actual value of such assets.     (k)   Security interests arising
from precautionary Uniform Commercial Code financing statement filings related
to operating leases entered into by SanDisk or its affiliated company     (l)  
Security interests arising from filing a notice of intention by a mechanic,
material supplier, or laborer under applicable mechanic’s lien law or a building
contract filed by a contractor or subcontractor thereunder

- 63 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 4
Certificate of Return
(Month) (Day), 200_
To: Flash Partners Yugen Kaisha
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Finance Corporation
     Our company hereby prepares and delivers this Certificate of Return to your
company to certify the receipt of the property referenced below pursuant to the
Basic Lease Contract executed between our company and your company on June 20,
2006.

         
1
  Property returned    
 
  Property specifications   : as listed in the attachment

         
2
  Day of return   : (Month) (Day), 200_
 
       
3
  Place of return   :

- 64 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 5
Certificate of Transfer
To: Flash Partners Yugen Kaisha
Our company hereby certifies that the following property was transferred by sale
on (Month) (Day), 200 pursuant to Basic Lease Contract between our company and
your company dated June 20, 2006.

         
1
  Transferee   : Flash Partners Yugen Kaisha

         
2
  Property specifications   : as listed in the attachment

(Month) (Day), 200
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Finance Corporation

- 65 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 6
Conditions at the Time of Return
     When Flash Partners Yugen Kaisha (hereinafter referred to as “Lessee”)
returns the Property to Lessors (hereinafter referred to as “Lessors”) pursuant
to the provision of Article 25 of the Lease Agreement, in addition to the
provision of Article 25 of the Lease Agreement, the following requirements shall
be satisfied.
     When Lessee returns the Equipment pursuant to Clause 25 of the Lease,
Lessee shall satisfy the following conditions, in addition to the conditions
specified in Clause 25 of the Lease.
     (A) Lessee shall no later than [*] days prior to the expiration or other
termination of the lease (with regard to all but not less than all Equipment)
provide, at its expense:
          1. a detailed inventory of the Equipment (including the model and
serial number of each major component thereof), including, without limitation,
all internal circuit boards, module boards, and software features
          2. a complete and current set of al manuals, blue prints, process flow
diagrams, equipment configuration diagrams, operation, maintenance and repair
records and other data (in Japanese and English) reasonably requested by Lessors
concerning the configuration and operation of the Equipment, and
          3. a certification of the manufacturer or of a maintenance provider
acceptable to Lessors that the Equipment (a) has been tested and is operating in
accordance with manufacturer’s specifications together with a report detailing
the condition of the Equipment, the results of such test (s) and inspection
(s) and all repairs that were performed as a result of such test (s) and
inspection (s), and (b) that the Equipment qualifies for the manufacturer’s used
equipment maintenance program.
     (B) Upon the request of Lessors and at the expense of Lessee, Lessee shall,
not later than [*] days prior to the expiration or other termination of the
Lease make the Equipment available for on-site operational inspection by persons
designated by Lessors who shall be qualified to inspect the Equipment in its
operational environment.
     (C) At the expense of Lessee, all Equipment shall be cleaned and treated
with respect to rust, corrosion and appearance in accordance with manufacturer’s
recommendations and consistent with the best practices of dealers in used
equipment similar to the Equipment. At Lessors’ option and at the expense of
Lessee, Lessee shall (a) properly remove all Lessees installed markings which
are not necessary for the operation, maintenance or repair of the Equipment; or
(b) translate said markings to a language as specified by Lessors and reattach
those markings.
     (D) Lessee shall, at its expense, ensure all Equipment and Equipment
operations conform to
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 66 -



--------------------------------------------------------------------------------



 



all applicable local, state, and federal laws, health and safety guidelines
which may be in effect at the time of return, or as specified by Lessors.
     (E) Lessee shall, at its expense, provide for the deinstallation, packing,
transporting, and certifying of the Equipment to include, but not limited to,
the following: (1) the manufacturer’s representative or such other person
acceptable to Lessors shall de-install all Equipment (including all wire, cable
and mounting hardware) in accordance with the specifications of Lessors;
(2) each item of Equipment will be returned with a certificate supplied by the
manufacturer’s representative qualifying the Equipment to be in good condition
and (where applicable) to be eligible for the manufacturer’s maintenance plan;
the certificate of eligibility shall be transferable to another operator of the
Equipment; this assignment shall extend to any software licensing or relicensing
or other requirements of the manufacturer to enable an alternate user/purchaser
of the Equipment to enjoy all rights and privileges as would the original
purchaser of the Equipment directly from the manufacturer; (3) the Equipment
shall be packed properly and in accordance to Lessors’ specifications; (4) upon
sale of the Equipment to a third party, provide transportation in a manner and
to locations specified by Lessors; (5) without limitation, as applicable, all
Equipment shall be professionally de-contaminated and certified for removal and
transport by appropriate authorities, in accordance with industry standards, and
consistent with the mode of transport specified by Lessors; all internal fluids
and/or gases shall be purged and properly disposed of, any applicable reservoirs
etc. shall be secured in accordance with manufacturers recommendations and in
accordance with all applicable laws, rules, and regulations.
     (F) At the expense of Lessee all Equipment shall conform to or be modified
to conform to established standards in Japan, the United States or Taiwan;
including, but not limited to wiring codes, software, keyboards, control
consoles, all fittings and lines for gas, water, exhaust; Equipment labeling
i.e. (operational, warning, safety labels) all current operational and service
manuals. At the expense of Lessee accommodation of power requirements different
from where originally shall be provided including but not limited to
step-up/step-down transformers shall be fitted by original manufacturer or by
certified party in compliance with manufacturer’s specifications.
     (G) All tariffs, duties, taxes, import/export fees, bonding fees, bonded
warehousing fees, licenses, permits, approvals, permissions, and/or freight
forwarder fees without limitation shall be the responsibility of the Lessee.
     (H) Lessee shall, at its expense, obtain and pay for a policy of transit
insurance for the redelivery period in an amount equal to the replacement value
of the Equipment and Lessors shall be named as the loss payee on all such
policies of insurance;
     (I) Lessee shall, at its expense, provide insurance and safe, secure
storage for the Equipment for a period specified by Lessors after expiration of
the Lease at locations acceptable to Lessors which shall not exceed three
(3) years from the return of the Equipment;
     (J) With regard to any Equipment that has been modified or reconfigured by
the Lessee, at Lessors’ options, Lessee shall, at its expense: (a) return or
restore the Equipment to its original configuration, as specified by the
manufacturer, or (b) make available for a period of [*] days following
successful re-installation and test runs, as required, any engineering and
technical personnel necessary for the training of personnel with respect to the
operation, maintenance and repair of the Equipment (said engineering and
technical personnel will be made available by
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 67 -



--------------------------------------------------------------------------------



 



Lessee for an additional [*] day period for consultation regarding the operation
of the Equipment);
     (K) Lessee shall, at its expense, allow Lessors the right to attempt resale
of the Equipment from the Toshiba’s Yokkaichi facility with the Lessee’s full
cooperation and assistance, for a period of [*] days from the Lease expiration.
Lessee will allow Lessors to show prospective buyers the Equipment while it is
operational during the [*] days from the Lessee’s notification of its intent to
return the Equipment and the Lease expiration date. Lessee shall, at its
expense, provide safe, secure storage for Equipment if requested by Lessors for
a [*] period. If an equipment auction is necessary, Lessors should be permitted
to auction the Equipment on-site.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 68 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 7
Notification Address:
To:
IBJ Leasing Co., Ltd.
          [*]
Sumisho Lease Co., Ltd.
          [*]
Toshiba Finance Corporation
          [*]
Flash Partners Yugen Kaisha
          [*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 69 -